Exhibit 10.1

Execution Copy

Dated 13 October 2008

BETWEEN

MAX CAPITAL GROUP LTD.

as initial Account Party and Applicant

- and -

MAX CAPITAL GROUP LTD.

as Guarantor

- and -

THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1

as Banks

- and -

ING BANK N.V., LONDON BRANCH

as Agent

- and -

ING BANK N.V., LONDON BRANCH

as Issuing Bank

- and -

ING BANK N.V., LONDON BRANCH

as Security Trustee

 

 

CREDIT FACILITY AGREEMENT

 

 

Credit facility of up to £90,000,000

LOGO [g71118g27n01.jpg]



--------------------------------------------------------------------------------

INDEX

 

1    Definitions and Interpretations    1 2    The Facility - General Provisions
   9 3    The Facility - Specific Provisions    10 4    Conditions Applicable to
Letters of Credit    13 5    Payments    16 6    No Set-Off, Counterclaim or Tax
Deduction    17 7    Accounts of the Bank    18 8    Application of Moneys    19
9    Deposit Account    19 10    Conditions Precedent    20 11    Security    21
12    Representations and Warranties    22 13    Undertakings    25 14   
Financial Covenants    30 15    Events of Default    33 16    Fees, Expenses and
Indemnities    37 17    Guarantee    40 18    Increased Cost    42 19   
Illegality    43 20    The Agent    44 21    The Security Trustee    47 22   
Retirement of a Service Bank    49 23    Limits of the Service Banks'
Obligations    50 24    Sharing of Payments    52 25    Assignments and
Transfers    53 26    Set-Off    56 27    Miscellaneous    56 28    Further
Assurance    57 29    Notices    57 30    Applicable Law and Jurisdiction    59
Schedule 1 - Banks and Commitments    61 Schedule 2 - Conditions Precedent
Documents and Evidence    62 Schedule 3 - Form of Transfer Certificate    64
Schedule 4 - Form of Application    67 Schedule 5 - Investment Collateral    68
Schedule 6 - Compliance Certificate    69 Schedule 7 - Form of Borrowing Base
Certificate    70 Schedule 8 - Accession Letter    72 Schedule 9 - Substitution
Letter    73



--------------------------------------------------------------------------------

Agreed form documents:

Imagine Account Security Deed

Imagine Quota Share Addendum

Imagine Security Assignment

Max Capital Account Security Deed

Max Capital Security Assignment

Quota Share Assignment in respect of the Imagine Quota Share Agreement

Quota Share Assignment in respect of the Max Capital Quota Share Agreement



--------------------------------------------------------------------------------

THIS AGREEMENT dated 13 October 2008 is made

BETWEEN

 

(1) MAX CAPITAL GROUP LTD. as initial Account Party and Applicant;

 

(2) MAX CAPITAL GROUP LTD. as Guarantor;

 

(3) THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 as Banks;

 

(4) ING BANK N.V., London Branch as Agent;

 

(5) ING BANK N.V., London Branch as Issuing Bank; and

 

(6) ING BANK N.V., London Branch as Security Trustee.

WHEREAS

 

(A) The Banks have agreed to make available to the Account Party, subject as
provided in this Agreement, a committed credit facility of up to £90,000,000 to
provide FAL at the request of the Applicant to support the underwriting capacity
of the Corporate Members in relation to the Syndicates.

 

(B) To complement its current operations, Max Capital is in the process of
acquiring Imagine which underwrites a diverse portfolio of speciality risk
through the Syndicates.

IT IS AGREED AS FOLLOWS

 

1. DEFINITIONS AND INTERPRETATIONS

 

1.1 Definitions

In this Agreement, including the Recitals, the following expressions shall have
the following meanings:

“Accession Letter” means a letter in the form contained in Schedule 8;

“Account Party” means Max Capital or, upon Substitution, Imagine or, thereafter,
any other company approved by the Agent from time to time pursuant to Clause
3.10;

“Account Security Deed” means the Imagine Account Security Deed, the Imagine
Corporate Account Security Deed or the Max Capital Account Security Deed;

“Additional Account Party” means a Subsidiary of the Guarantor which becomes an
additional Account Party pursuant to Clause 3.10;

“Agent” means ING Bank N.V., London Branch, acting through its office at 60
London Wall, London EC2M 5TQ;

“AM Best” means AM Best Company Inc. or any successor to its rating business;

“Applicant” means Max Capital or, upon Substitution, Imagine or, thereafter, any
other company approved by the Agent from time to time;



--------------------------------------------------------------------------------

“Application” means an application for the issuance of a Letter of Credit by the
Issuing Bank and to be made substantially in the form attached in Schedule 4;

“Application Day” means any day on which an Application is received by the
Agent;

“Banking Day” means a day (excluding Saturdays and Sundays) on which dealings in
deposits in Pounds Sterling may be carried out in the London Interbank Market
and on which banks and foreign exchange markets are open for business in London
and (in the case of payment) the place to which such payment is required to be
made;

“Banks” means those banks or financial institutions listed in Schedule 1 and a
Transferee Bank;

“Borrowing Base Certificate” means a certificate, substantially in the form of
Schedule 7 with such amendments as the Agent may approve or any other form
agreed to between the Agent and the Account Party in respect of the Investment
Collateral and certain other financial information as stated therein;

“Cash Collateral” means the cash which is held with the Agent in a Deposit
Account;

“Collateral Account” means an account of Imagine or Max Capital with the
Custodian in respect of which a Security Interest in favour of the Security
Trustee has been granted pursuant to the Imagine Security Assignment or the Max
Capital Security Assignment;

“Collateral Provider” means Imagine Corporate;

“Coming Into Line Date” means, in relation to a Corporate Member for any year of
account, the last date prescribed by the Council of Lloyd’s (taking into account
any extension which may be permitted to the prescribed date) by which the
Corporate Member must have provided its FAL if it is to be eligible to
underwrite or to continue to underwrite without restriction (as the case may be)
insurance business at Lloyd’s for such year of account;

“Commitment” means, in relation to a Bank, the amount set opposite its name in
Schedule 1 or, as the case may be, the amount specified in any Transfer
Certificate, to the extent not reduced, cancelled, terminated or transferred in
accordance with the provisions of this Agreement, and “Total Commitments” means
the aggregate of the Commitments of all the Banks;

“Commitment Period” means the period commencing on the date of this Agreement
and ending on the earlier of (a) 31 December 2009 and (b) the date on which the
commitments of the Banks are cancelled in accordance with any applicable
provision of this Agreement;

“Completion” means the completion of the acquisition by Max Capital of the
entire share capital of Imagine;

“Compliance Certificate” means a certificate substantially in the form of
Schedule 6 setting out, among other things, calculations of the financial
covenants in Clause 14;

“Corporate Members” means the initial corporate members set out in Schedule 1
(the “Initial Corporate Members”) and any other corporate member of Lloyd’s
which, from time to time, is a subsidiary of the Applicant and writes business
on the Syndicates;

“Creditor Parties” means, together, the Banks, the Issuing Bank, the Agent and
the Security Trustee;

 

2



--------------------------------------------------------------------------------

“Custodian” means Bank of New York Mellon acting through its office at 160 Queen
Victoria Street, London EC4V 4LA, or any other bank or financial institution
approved by the Agent after consulting with the Account Party;

“Default Rate” means the annual rate of interest determined by the Agent to be
equal to the aggregate of 3% and LIBOR for periods of such duration as the Agent
may, after consultation with the Banks, determine from time to time;

“Deposit Account” means a Pounds Sterling account in the name of Imagine or
Imagine Corporate or Max Capital with the Agent and being the subject of the
Imagine Account Security Deed or the Imagine Corporate Account Security Deed or
the Max Capital Account Security Deed;

“Dollars” or “$” means the lawful currency from time to time of the United
States of America;

“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment or Security Interest or any other agreement or
arrangement having a similar effect;

“Event of Default” means any of the events listed in Clause 15.1;

“Facility” means the letter of credit facility of up to £90,000,000 to be made
available by the Banks to the Account Party under this Agreement and, as the
context may require, means the available amount of such facility from time to
time under this Agreement;

“FAL” means funds at Lloyd’s supporting underwriting as a member of the
Syndicates for any applicable year of account as required by Lloyd’s pursuant to
Lloyd’s Rules;

“Fee Letter” means the letter of the same date as this Agreement and addressed
by the Agent to the Account Party in relation to certain fees payable to the
Banks under this Agreement;

“Finance Documents” means this Agreement, the Fee Letters and other documents
specified in Clause 11 and any and every other document from time to time
executed to secure, or to establish a subordination or priorities arrangement in
relation to, all or any of the obligations of any person to the Creditor Parties
(or any of them) under this Agreement or any other Finance Documents;

“Financial Indebtedness” means any indebtedness in respect of:

 

  (a) moneys borrowed or raised and interest thereon or any debit balances at
any bank or financial institution;

 

  (b) any bond, bill of exchange, note, loan stock, debenture, commercial paper
or similar security or instrument;

 

  (c) acceptance, documentary credit or guarantee facilities;

 

  (d) deferred payments for assets or services acquired if the primary reason
behind the arrangement is to raise finance;

 

  (e) rental payments so far as attributable to payment of capital under finance
leases, whether in respect of land, buildings, machinery or equipment or
otherwise;

 

  (f) payments under hire purchase contracts;

 

3



--------------------------------------------------------------------------------

  (g) factored debts, to the extent that there is recourse;

 

  (h) guarantees, bonds, standby letters of credit or other instruments issued
in connection with the performance of contracts or obligations;

 

  (i) any interest or currency swap or any other form of derivative transaction;

 

  (j) (without double counting) guarantees, indemnities or other assurances
against financial loss in respect of indebtedness of any person falling within
any of paragraphs (a) to (i) inclusive above; and

 

  (k) amounts raised or obligations incurred under any other transaction having
the commercial effect of any of the above;

but not (i) any contract of insurance or reinsurance having the commercial
effect of any of the above or (ii) any guarantee or other instrument or payment
in connection with the performance of any contract of insurance or reinsurance
or any obligation thereunder.

“Group” means the Guarantor and its Subsidiaries;

“Guarantor” means Max Capital;

“Hedging Obligations” means with respect to any person, the net liability of
such person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements for
non-speculative purposes designed to protect such person against catastrophic
events, fluctuations in interest rates or currency exchange rates that are
entered into in the ordinary course of business;

“Imagine” means Imagine Group (UK) Limited, a company incorporated in England
and Wales under company number 05800142 and with its registered office at 70
Gracechurch Street, London EC3V 0XL;

“Imagine Account Security Deed” means the security deed in respect of a Deposit
Account to be executed by Imagine in favour of the Security Trustee and to be in
the agreed form;

“Imagine Corporate” means Imagine Corporate Capital 2 Limited (formerly known as
Danish Re Capital Limited), a company incorporated in England and Wales under
company number 03703210 and with its registered office at 70 Gracechurch Street,
London EC3V 0XL;

“Imagine Corporate Account Security Deed” a security deed in respect of a
Deposit Account to be executed (if required) by Imagine Corporate in accordance
with a Quota Share Assignment in a form substantially similar to the Imagine
Account Security Deed;

“Imagine Quota Share Addendum” means the addendum to the Imagine Quota Share
Agreement to be executed on Completion and to be in the agreed form;

“Imagine Quota Share Agreement” means the quota share agreement dated 1 January
2007 and made between (a) Imagine Corporate and (b) Imagine Insurance Company
Limited pursuant to which 87.5% of the risks and profits written by Imagine
Corporate in Lloyd’s Syndicate 1400 for the 2007 and 2008 years of account are
transferred to Imagine Insurance Company Limited, and any replacement quota
share agreement entered into between (a) Imagine Corporate and (b) Max Bermuda
in accordance with the Quota Share Assignment in respect of that quota share
agreement;

 

4



--------------------------------------------------------------------------------

“Imagine Security Assignment” means the security agreement to be made in
relation to the Investment Collateral between Imagine and the Security Trustee
and to be in the agreed form;

“Imagine Group” means Imagine and its Subsidiaries;

“Indebtedness” means any obligation for the payment or repayment of moneys,
whether present or future, actual or contingent, sole or joint;

“Investment Collateral” means the cash, securities, investments and other
collateral listed in Schedule 4, being acceptable as collateral cover to the
extent indicated by the applicable advance rate specified therein, which is held
with the Custodian in a Collateral Account and which is capable of being marked
to market on a daily basis;

“Issuing Bank” means ING Bank N.V., London Branch, acting through its office at
60 London Wall, London EC2M 5TQ;

“Issuance Date” means, in relation to a Letter of Credit, the Banking Day on
which the Applicant specifies in the relevant Application that it wishes that a
Letter of Credit be issued by the Issuing Bank or (as the context requires) the
date on which that Letter of Credit is actually issued by the Issuing Bank;

“Letter of Credit” means any letter of credit issued or to be issued by the
Issuing Bank (on behalf of the Banks) at the request of the Account Party
pursuant to this Agreement in the form required by Lloyd’s and which, subject to
extension in accordance with its terms, shall expire no later than
31 December 2013;

“LIBOR” means:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for that period) the arithmetic mean of
the rates (rounded upwards to four decimal places) quoted to the Agent by
leading banks in the London interbank market,

at or about 11.00 a.m. London time 2 Banking Days before the commencement of
that period for the offering of deposits in Sterling in an amount comparable to
the Facility or relevant part thereof or other relevant sum (as the case may be)
and for a period comparable to that period;

“Lloyd’s” means the Society incorporated by the Lloyd’s Act 1871 by the name of
Lloyd’s;

“Lloyd’s Obligations” has the meaning given in the standard form Lloyd’s
Security and Trust Deed published by Lloyd’s from time to time;

“Lloyd’s Rules” means Lloyd’s Acts 1871-1982 and the byelaws and regulations
(including, if applicable, Financial Services Authority regulations) of Lloyd’s
applicable and in force from time to time;

“Lloyd’s Security and Trust Deed” means any deed which Lloyd’s may from time to
time require the Account Party or a Corporate Member to execute for the purpose
of providing FAL;

“Majority Banks” means, at any time, Banks the aggregate of whose Commitments
exceeds 66 % (or, for the purposes of Clauses 13, 22, 25 and 27, 50%) of the
Total Commitments at such time;

 

5



--------------------------------------------------------------------------------

“Managing Agent” means Imagine Syndicate Management Limited, a company
incorporated in England and Wales under company number 3304600 (or such other
company (with the consent of all the Banks) as may become managing agent of the
Syndicates in succession to Imagine Syndicate Management Limited);

“Max Bermuda” means Max Bermuda Ltd., a company incorporated in Bermuda with its
registered office at Max House, 2 Front Street, Hamilton, Bermuda;

“Max Capital” means Max Capital Group Ltd., a company incorporated in Bermuda
with its registered office at Max House, 2 Front Street, Hamilton, Bermuda;

“Max Capital Account Security Deed” means the security deed in respect of a
Deposit Account to be executed by Max Capital in favour of the Security Trustee
and to be in the agreed form;

“Max Capital Security Assignment” means the security agreement to be made in
relation to the Investment Collateral between Max Capital and the Security
Trustee and to be in the agreed form;

“Max Quota Share Agreement” means the quota share agreement made or to be made
between (a) Imagine Corporate and (b) Max Bermuda pursuant to which 70% of the
risks and profits written by Imagine Corporate in Lloyd’s Syndicate 1400 for the
2009 and 2010 years of account are to be transferred to Max Bermuda;

“Moody’s” means Moody’s Investors Services’ rating services or any successor to
its rating business;

“Obligor” means any party from time to time to any of the Finance Documents
which has not been released from all obligations to the Banks hereunder other
than any Creditor Party (including, for the avoidance of doubt, following
Substitution, Imagine);

“Outstanding Indebtedness” means the aggregate of the maximum amounts for which
the Banks are or may be liable, actually or contingently, under all Letters of
Credit and all other sums of money whatsoever from time to time due or owing,
actually or contingently, to the Creditor Parties under or pursuant to the
Finance Documents;

“Permitted Encumbrance” means:

 

  (a) any Encumbrance granted or subsisting under any deed or agreement required
by Lloyd’s to be executed or entered into by or on behalf of any Obligor in
connection with the insurance business at Lloyd’s or the membership of Lloyd’s
of a Corporate Member;

 

  (b) any Encumbrance created by or pursuant to the Finance Documents;

 

  (c) any Encumbrance that replaces a Permitted Encumbrance if such new
Encumbrance does not secure a greater sum than the existing Encumbrance;

 

  (d) any netting or set-off arrangement entered into by the Account Party in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances; and

 

  (e) a lien arising solely by operation of law incurred in the ordinary course
of business and not in connection with the borrowing of money, for sums not yet
overdue;

 

6



--------------------------------------------------------------------------------

“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, lapse of time, determination of the Agent in accordance
with the relevant provisions of the Finance Documents or satisfaction of any
other condition would constitute an Event of Default;

“Pounds Sterling” or “£” means the lawful currency from time to time of the
United Kingdom;

“Quota Share Agreements” means, together, the Imagine Quota Share Agreement and
the Max Quota Share Agreement and “Quota Share Agreement” means the relevant one
of them;

“Quota Share Assignments” means, together, the assignments by way of charge in
favour of the Security Trustee of the Quota Share Agreements and, in each case,
in the agreed form;

“RDS” means a realistic disaster scenario prescribed from time to time by
Lloyd’s and in respect of which, pursuant to Lloyd’s Rules, the Managing Agent
is obliged to prepare and submit to Lloyd’s a report;

“Screen Rate” means, for any period, the British Bankers’ Association Interest
Settlement Rate for Pounds Sterling for the relevant period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Account Party;

“Security Assignment” means the Imagine Security Assignment or the Max Capital
Security Assignment;

“Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect;

“Security Period” means the period from the date of this Agreement until the
discharge of the security (if any) created by the Finance Documents by final and
irrevocable repayment or payment in full of the Outstanding Indebtedness or its
extinguishment by expiry of all the Letters of Credit;

“Security Trustee” means ING Bank N.V., London Branch, a bank incorporated in
the Netherlands and acting through its office at 60 London Wall, London EC2M
5TQ;

“Service Bank” means the Agent or the Security Trustee;

“S&P” means Standard & Poor’s rating services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business;

“Subsidiary” has the meaning given to such term in section 1159 of the Companies
Act 2006;

“Subsidiary Undertaking” shall have the meaning given to such expression in
section 1162 of the Companies Act 2006;

“Substitution” means the substitution of Imagine for Max Capital as Account
Party and Applicant pursuant to Clause 3.9;

“Substitution Letter” means a letter addressed to the Agent in the form of
Schedule 9 for the substitution of Imagine for Max Capital as Account Party and
Applicant;

“Syndicates” means the syndicates at Lloyds 1400, 2525 and 2526 (years of
account 2008, 2009 and 2010 and prior years of account to the extent that a
Corporate Member is still required to maintain funds at Lloyd’s in respect of
its participation thereon) and any other syndicate at Lloyd’s of which the
Managing Agent is the managing agent;

 

7



--------------------------------------------------------------------------------

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest);

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document;

“Tax Payment” means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document;

“Transfer Certificate” means a transfer certificate in the form set out in
Schedule 3 with any modifications or amendments approved or required by the
Agent; and

“US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

1.2 Interpretation

The following expressions shall be construed in the following manner:

“approved” means approved in writing by the Agent, with the authorisation of the
applicable Majority Banks;

“Account Party”, “Applicant”, “Guarantor” and “Obligor” include their respective
legal personal representatives, administrators, successors and permitted
assigns;

“Agent”, “Bank”, “Creditor Party”, “Issuing Bank” and “Security Trustee” include
their respective successors and assigns; and

“person” includes a corporate entity and any body of persons, corporate or
unincorporated.

 

1.3 In this Agreement, any document expressed to be “in the agreed form” means a
document in a form approved by (and for the purposes of identification
initialled and/or signed by or on behalf of) the Account Party (or other
Obligor) and the Banks or (in the case of any of the Finance Documents where
appropriate) a document in the form actually executed by both the relevant
Obligor and, if appropriate, the Security Trustee.

 

1.4 Unless the context otherwise requires, words in the singular include the
plural and vice versa.

 

1.5 References to any document include the same as varied, supplemented or
replaced from time to time.

 

1.6 References to any enactment include re-enactments, amendments and extensions
thereof.

 

8



--------------------------------------------------------------------------------

1.7 Clause headings are for convenience of reference only and are not to be
taken into account in construction.

 

1.8 Unless otherwise specified, references to Clauses, Recitals and Schedules
are respectively to Clauses of and Recitals and Schedules to this Agreement.

 

1.9 In this Agreement, references to periods of “months” shall mean a period
beginning in one calendar month and ending in the relevant calendar month on the
day numerically corresponding to the day of the calendar month in which such
period started, provided that (a) if such period started on the last Banking Day
in a calendar month, or if there is no such numerically corresponding day, such
period shall end on the last Banking Day in the relevant calendar month and
(b) if such numerically corresponding day is not a Banking Day, such period
shall end on the next following Banking Day in the same calendar month, or if
there is no such Banking Day, such period shall end on the preceding Banking Day
(and “month” and “monthly” shall be construed accordingly).

 

1.10 In this Agreement an Event of Default or a Potential Event of Default is
“continuing” if it has not been remedied to the reasonable satisfaction of the
Agent or waived.

 

1.11 A person who is not a party to this Agreement may not enforce, or otherwise
have the benefit of, any provision of this Agreement under the Contracts (Rights
of Third Parties) Act 1999.

 

2. THE FACILITY - GENERAL PROVISIONS

 

2.1 Overall Maximum Limit

The overall maximum limit of the Facility shall not exceed £90,000,000 and,
unless the Agent (with the approval of all of the Banks) otherwise agrees in
writing, no Letter of Credit shall be issued if such limit has been or would
thereby be exceeded.

 

2.2 Banks’ Participations

Subject to the provisions of this Agreement, each Bank will participate in the
Facility up to an aggregate maximum principal amount not exceeding its
Commitment and in the proportion which its Commitment bears to the Total
Commitments on the Issuance Date. No Bank is obliged to make available more than
its Commitment.

 

2.3 Cancellation

The Account Party, if it gives the Agent not less than 5 Banking Days’ prior
notice, may cancel the whole or any part of the Facility, provided that any such
cancellation must be in a minimum amount or an integral multiple of £5,000,000.
Any cancellation under this Clause 2.3 shall reduce the Commitments of the Banks
pro rata.

 

2.4 Position after expiry of Commitment Period

No Bank will have any liability whatsoever to make available its Commitment or
any part thereof after the date of the expiry of the Commitment Period.

 

2.5 Obligations of Banks several

The obligations of each Bank under this Agreement and the other Finance
Documents are several and, accordingly:

 

  2.5.1  no Bank shall be liable for the failure of any other Bank to perform
its obligations under this Agreement or any of the other Finance Documents; and

 

9



--------------------------------------------------------------------------------

  2.5.2  the failure of a Bank to perform any of its obligations under this
Agreement or any of the other Finance Documents shall not relieve any other Bank
or any Obligor from any of their respective obligations hereunder or thereunder.

 

2.6 Rights of Banks several

The rights and interests of each Bank under this Agreement and the other Finance
Documents are several and, accordingly, notwithstanding any provision to the
contrary herein or therein:

 

  2.6.1  the aggregate of the amounts outstanding at any time under this
Agreement and the other Finance Documents to each Bank shall be due as a
separate and independent debt; and

 

  2.6.2  each Bank shall have the right to sue for any amount due and payable to
it from the Account Party or any other Obligor under this Agreement or any of
the other Finance Documents and it shall not be necessary for any other Bank to
be joined as an additional party in any proceedings to that end.

 

2.7 Restrictions on other proceedings by individual Banks

No Bank shall, except with the prior written consent of the Majority Banks,
bring any proceedings (other than pursuant to Clause 2.6.2) against the Account
Party or any other Obligor in respect of any other claim (whether in contract,
tort or otherwise) which that Bank may have under or in connection with this
Agreement or any of the other Finance Documents.

 

2.8 Parties bound by certain actions of the Majority Banks

Each Creditor Party, the Account Party and each Obligor shall be bound in the
absence of manifest error by:

 

  2.8.1  any determination made, or action taken, by the applicable Majority
Banks under any discretion conferred on such Majority Banks by any provision of
a Finance Document;

 

  2.8.2  any instruction or authorisation given by the applicable Majority Banks
to the Issuing Bank, the Agent or the Security Trustee under or in connection
with any Finance Document; and

 

  2.8.3  any action taken (or in good faith purportedly taken) by the Issuing
Bank, the Agent or the Security Trustee in accordance with such an instruction
or authorisation.

 

3. THE FACILITY - SPECIFIC PROVISIONS

 

3.1 Purpose

Subject to the provisions of this Agreement, the Issuing Bank (on behalf of the
Banks) agrees to issue Letters of Credit which will form part of the FAL of the
Corporate Members.

 

3.2 Currency and amount

 

  3.2.1  The currency specified in an Application must be Pounds Sterling.

 

10



--------------------------------------------------------------------------------

  3.2.2  The amount of a proposed Letter of Credit as specified in an
Application must be in an amount which is not more than the maximum available
amount of the Facility.

 

3.3 Application required

If the Applicant wishes the Issuing Bank (on behalf of the Banks) to issue a
Letter of Credit, it must make an Application and give it to the Agent not later
than 10:00 a.m. London Time 4 Banking Days before the proposed Issuance Date.
Each Application shall:

 

  3.3.1  be effective on receipt by the Agent;

 

  3.3.2  constitute a representation and warranty in the terms of Clause 12; and

 

  3.3.3  be irrevocable.

 

3.4 Condition of effectiveness of Applications

No Application made pursuant to this Clause 3 shall be considered effective
until all the applicable conditions precedent set out in Clause 10 have been
satisfied.

 

3.5 Issuance of Letters of Credit

Subject to the provisions of this Agreement and, in particular, but without
limitation, Clause 2.1, the Issuing Bank (on behalf of the applicable Banks)
will issue each Letter of Credit on the applicable Issuance Date in accordance
with the Application made by the Applicant.

 

3.6 ING Commitment

 

  3.6.1  If ING Bank N.V., London Branch issues Letters of Credit so that its
aggregate exposure under Letters of Credit in issue exceeds £60,000,000 (the
amount of the excess, the “Excess”), then the Account Party shall immediately
procure that, in addition to the collateral to be provided pursuant to Clause
13.9, the total collateral cover provided in the form of Investment Collateral
and/or Cash Collateral is not less than the Excess (subject to a maximum amount
of collateral cover required to be provided hereunder in the form of Investment
Collateral and/or Cash Collateral equal to the amount of Letters of Credit in
issue).

 

  3.6.2  If ING Bank N.V., London Branch’s Commitment is equal to or less than
£60,000,000 then Clause 3.6.1 shall not apply.

 

3.7 Collateral Cover

 

  3.7.1  Collateral cover shall be provided in the form of Investment Collateral
and/or in the form of Cash Collateral.

 

  3.7.2  The value of the Investment Collateral may be calculated by the Agent,
as often as it deems necessary, using its reasonable credit judgement, by
reference to any information that the Agent deems appropriate (including, but
not limited to, the most recent Borrowing Base Certificate), but in the event of
challenge by the Account Party it shall, in the absence of manifest error, be
conclusively determined by the Custodian using normal pricing sources.

 

11



--------------------------------------------------------------------------------

  3.7.3  The Account Party, subject to there being no continuing Event of
Default, may request the Agent to vary the extent to which Letters of Credit are
secured (or not secured as the case may be) by Investment Collateral or Cash
Collateral, or to exchange one form of collateral cover for another form of
collateral cover, or to transfer collateral to Lloyd’s to reduce the amount of
any Letter of Credit, by giving at least 3 Banking Days written notice to the
Agent and such variation or exchange or transfer shall take effect, for all
purposes under this Agreement, as from the first day of the next following
month.

 

  3.7.4  If at any time the Managing Agent makes a cash call on a Corporate
Member and the circumstances are such that, if that cash call were not satisfied
by the Corporate Member, Lloyd’s would demand payment under any Letter of Credit
then, at the request of the Account Party and upon receiving from the Account
Party evidence of those circumstances, the Security Trustee shall:

 

  (a) cause Cash Collateral or Investment Collateral to be applied in discharge
of that cash call; and/or

 

  (b) notwithstanding the terms of the Quota Share Assignments, permit any
payment that becomes due to the Corporate Member under either of the Quota Share
Agreements by reason of that cash call to be made to the appropriate account of
a Syndicate in or towards discharge thereof;

in each case, in a maximum amount equal to the payment that would be demanded by
Lloyd’s under such Letter of Credit if that cash call were not satisfied by the
Corporate Member; provided that the foregoing provisions shall not affect the
obligation of the Account Party to procure the provision of collateral cover in
accordance with the terms of Clause 3.6.1 if the aggregate exposure of ING Bank
N.V., London Branch under Letters of Credit in issue continues to exceed
£60,000,000 after a cash call is discharged as contemplated by paragraphs
(a) and (b) above.

 

3.8 Mandatory prepayment - change of control

 

  3.8.1  For the purposes of this Clause 3.8, a “change of control” occurs if,
following Substitution, the Guarantor ceases to be the beneficial owner directly
or indirectly of the issued share capital of the Account Party.

 

  3.8.2  The Account Party must promptly notify the Agent if it becomes aware of
any change of control.

 

  3.8.3  After a change of control, if all the Banks so require, the Agent may,
by notice to the Account Party:

 

  (a) cancel the Total Commitments; and

 

  (b) declare all outstanding Letters of Credit, together with accrued interest
and all other amounts accrued under the Finance Documents, to be immediately due
and payable.

Any such notice will take effect in accordance with its terms.

 

12



--------------------------------------------------------------------------------

3.9 Change of Account Party and Applicant

 

  3.9.1  Following Completion, Imagine shall be substituted for Max Capital as
the Account Party and the Applicant by Imagine and Max Capital delivering to the
Agent a duly completed Substitution Letter together with such documentation
evidencing Completion as is specified therein. Max Capital agrees that it will
(as from the date of the Substitution Letter) immediately become the guarantor
of the obligations of Imagine under this Agreement subject to and in accordance
with Clause 17.

 

3.10 Additional Account Parties

 

  3.10.1  An Account Party may request that any Subsidiary of the Guarantor
becomes an additional Account Party and such Subsidiary will become an Account
Party if:

 

  (a) the Banks approve the addition of that Subsidiary (such approval not to be
unreasonably withheld or delayed in the case of a wholly owned Subsidiary of the
Account Party);

 

  (b) that Subsidiary delivers to the Agent a duly completed and executed
Accession Letter;

 

  (c) each Account Party confirms to the Agent that no Event of Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Account Party; and

 

  (d) the Agent has received such documents and other evidence as it shall
reasonably request in relation to that Subsidiary, each in form and substance
satisfactory to the Agent (acting reasonably and promptly).

 

  3.10.2  It is acknowledged by the parties that Max Capital intends to procure
that the company name of Imagine is changed to include the name “Max” following
Completion.

 

3.11 Termination of Funds at Lloyd’s Letters of Credit

The Issuing Bank may, in its absolute discretion, at any time after 1 January
2010, serve notice on Lloyd’s giving 4 years notice of termination of a Letter
of Credit, in accordance with the terms of the Letter of Credit.

 

4. CONDITIONS APPLICABLE TO LETTERS OF CREDIT

 

4.1 Terms of Letters of Credit

Each Letter of Credit shall be in such terms as are permitted by Lloyd’s for
letters of credit supporting FAL.

 

4.2 Authority to Issuing Bank to pay

The Issuing Bank is hereby authorised, without any further reference to or
further authority from the Account Party, to pay or accept for the account of
the Account Party all drafts, demands or other instruments whatsoever (each a
“draft”) drawn or made or purporting to be drawn or made under any Letter of
Credit, provided that such authorisation shall be without prejudice to the
obligation of the Issuing Bank to perform its duties under the International
Standby Practices, International Chamber of Commerce Publication No 590, 1998
(or to any subsequent revision to which a Letter of Credit may be expressed to
be subject) and to the conditions of the relevant Letter of Credit, subject to
Clause 4.6.

 

13



--------------------------------------------------------------------------------

4.3 Reimbursement

The Account Party shall (a) forthwith reimburse the Issuing Bank (on behalf of
the Banks) on demand the amount paid on a draft drawn or made or purporting to
be drawn or made under that Letter of Credit or, if so required by the Issuing
Bank, immediately pay in advance (but no more than one Banking Day before
payment by the Issuing Bank is due) to the Issuing Bank, or as the Issuing Bank
may direct, the amount which is or may be payable on such draft, and (b) in the
case of each acceptance promptly pay to the Issuing Bank or as the Issuing Bank
may direct on demand, but in any event not later than 1 Banking Day before
maturity at the place for payment, the amount payable by reason of such
acceptance provided always that:

 

  (i) subject to paragraph (ii), the Account Party may direct the Issuing Bank
to apply any Investment Collateral or Cash Collateral in settlement of such
reimbursement obligation or payment obligation; but

 

  (ii) the Issuing Bank will not be obliged to use any Investment Collateral or
Cash Collateral in settlement of such reimbursement obligation except to the
extent that the value of the Investment Collateral (given pursuant to Clause
3.7) and the Cash Collateral exceeds the outstanding amount of all the Letters
of Credit issued at the time.

 

4.4 Account Party’s Indemnity

Without limiting Clause 4.3, the Account Party shall indemnify the Issuing Bank
and hold it harmless from and against all claims, demands, actions, losses,
liabilities, damages, costs, expenses, fees, commissions, charges and other sums
of whatsoever nature (including legal fees and expenses on a full indemnity
basis) which it may incur or pay in acting as the Issuing Bank for that Letter
of Credit (otherwise than by the Issuing Bank’s fraud, misconduct or
negligence), including but not limited to any liability or sum as aforesaid
which it may incur or pay to any confirming, advising or negotiating bank and
shall forthwith provide the Issuing Bank with funds to meet any liability or pay
any sum as aforesaid.

 

4.5 Banks’ Indemnities

 

  4.5.1  Each Bank shall (according to its Commitment) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s fraud, misconduct
or negligence) in acting as the Issuing Bank under any Letter of Credit (unless
the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).

 

  4.5.2  The obligations of each Bank under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that Bank
in respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.

 

  4.5.3  The obligations of any Bank under this Clause will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under a Letter of Credit or other person;

 

14



--------------------------------------------------------------------------------

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any Obligor;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

  (e) any amendment (however fundamental) or replacement of a Finance Document,
any Letter of Credit or any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security; or

 

  (g) any insolvency or similar proceedings.

 

4.6 Exclusion of Bank’s liability

 

  4.6.1  Each Letter of Credit shall be opened entirely at the risk of the
Account Party.

 

  4.6.2  Any action taken or omitted by the Issuing Bank or any of its
correspondents or agents under or in connection with any Letter of Credit, if
taken or omitted in good faith and in the absence of fraud, misconduct or
negligence, shall be binding on the Account Party and shall not place the
Issuing Bank under any liability to the Account Party.

 

  4.6.3  Without prejudice to the provisions of Clause 4.6.2, in the event of
any uncertainty or ambiguity in any instructions given to the Issuing Bank in
any instructions, the Issuing Bank may, at its discretion, either (a) act upon
its understanding of the meaning of such instructions, or (b) take no action
until the Account Party clarifies such instructions to the Issuing Bank’s
satisfaction. The Issuing Bank shall not be held liable for any losses incurred
by the Account Party as a result of any action which the Issuing Bank takes in
the light of such instructions in the absence of fraud, misconduct or negligence
on its part.

 

4.7 Provision of information

The Account Party undertakes to inform and keep the Agent informed of any
material fact or circumstance which will or may be likely to give rise to a
draft being drawn or made under any Letter of Credit immediately upon its
becoming aware of such material fact or circumstance.

 

4.8 Propriety of demand

The Issuing Bank shall be entitled to rely without further enquiry on any
demand, claim, document or other communication believed by it in good faith to
be genuine and correct and to have been signed or otherwise executed or made by
the proper person and otherwise to be in conformity with a Letter of Credit.

 

15



--------------------------------------------------------------------------------

4.9 Incorporation of ISP 1998 and conditions of Application

The Account Party agrees that the International Standby Practices, International
Chamber of Commerce Publication No 590, 1998 and the conditions of the relevant
Application shall apply to each Letter of Credit. In the case of any conflict
between the provisions of this Agreement on the one hand and that publication
and/or of the Application on the other, the provisions of this Agreement shall
prevail.

 

4.10 Payments and interest

The Account Party shall pay to the Issuing Bank (as agent for and on behalf of
the Banks) on demand from time to time all amounts payable by the Account Party
under Clauses 4.3 and 4.4 together with interest at the Default Rate on each
such amount from the date of the Issuing Bank’s payment until the date of the
Account Party’s payment to the Issuing Bank, before or after any relevant
judgment.

 

5. PAYMENTS

 

5.1 Place of payment

Unless otherwise specified by the Issuing Bank or otherwise provided in this
Agreement or any of the other Finance Documents, all moneys to be paid by the
Banks to the Issuing Bank or by the Account Party to any Bank under this
Agreement and any of the other Finance Documents shall be paid to the Issuing
Bank or to the Agent or the Security Trustee on behalf of the Banks (as the case
may be):

 

  5.1.1  by not later than 10.00 a.m. (London time);

 

  5.1.2  on their due date in Pounds Sterling, in funds which are for same day
settlement in the London Interbank Payments System (or in such other funds as
shall for the time being be customary for settlement of international banking
transactions in Pounds Sterling); and

 

  5.1.3  to such account of the Issuing Bank, the Agent or the Security Trustee
(as the case may be) as such party shall notify the Account Party and the Banks
in writing from time to time.

 

5.2 Availability of funds conditional upon receipt by Agent

The Issuing Bank or the Agent shall not be obliged to make available to any of
the parties hereto any amount which it is due to receive for the account of that
party and which it is not otherwise liable to pay unless it is satisfied that it
has unconditionally received the funds concerned.

 

5.3 Refunds by Banks

Without prejudice to Clause 5.2, if the Agent or the Issuing Bank makes an
amount available to a Bank or the Security Trustee which has not (but should
have) been paid to the Agent or the Issuing Bank by the Account Party, such Bank
or the Security Trustee (as appropriate) shall:

 

  5.3.1  on demand refund such amount to the Agent or the Issuing Bank; and

 

16



--------------------------------------------------------------------------------

  5.3.2  pay to the Agent or the Issuing Bank on demand such further amount (as
conclusively certified by the Agent or the Issuing Bank) as shall indemnify the
Agent or the Issuing Bank against any cost, loss, liability or expense suffered
or incurred by the Agent or the Issuing Bank as a result of its having made
available such amount to that Bank or the Security Trustee (as appropriate)
before receiving it from the Account Party.

 

5.4 Non Banking Days

All payments due shall be made on a Banking Day. If the due date for payment
falls on a day which is not a Banking Day:

 

  5.4.1  the payment or payments due shall be made on the first Banking Day
thereafter, provided this falls in the same calendar month; and

 

  5.4.2  if it does not, payment shall fall due and be made on the immediately
preceding Banking Day.

 

5.5 Accrual of interest and periodic payments

All payments of interest and other payments of an annual or periodic nature to
be made by the Account Party shall accrue from day to day and be calculated on
the basis of the actual number of days elapsed and a 365 day year.

 

6. NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION

 

6.1 No set-off or counterclaim

All payments to be made by the Account Party under this Agreement and any of the
other Finance Documents shall be made:

 

  6.1.1  without set-off or counterclaim; and

 

  6.1.2  free and clear of, and without deduction for or on account of, any
present or future taxes, unless the Account Party is compelled by law to make
payment subject to any such tax.

 

6.2 Tax gross-up

 

  6.2.1  Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

  6.2.2  If an Obligor or the Issuing Bank is aware that an Obligor must make a
Tax Deduction (or that there is a change in the rate or the basis of a Tax
Deduction), it must promptly notify the Agent.

 

  6.2.3  If a Tax Deduction is required by law to be made by an Obligor or the
Agent, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

 

  6.2.4  If an Obligor is required to make a Tax Deduction or a payment required
in connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Agent for the relevant Creditor Party evidence
satisfactory to that Creditor Party (acting reasonably) that the Tax Deduction
has been made or (as applicable) the appropriate payment has been paid to the
relevant taxing authority.

 

17



--------------------------------------------------------------------------------

6.3 Tax Indemnity

 

  6.3.1  Except as provided below, the Account Party must indemnify a Creditor
Party against any loss or liability which that Creditor Party determines will be
or has been suffered (directly or indirectly) by that Creditor Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

 

  6.3.2  Clause 6.3.1 above does not apply to any Tax assessed on a Creditor
Party under the laws of the jurisdiction in which:

 

  (a) that Creditor Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Creditor Party has a facility office and is treated
as resident for tax purposes; or

 

  (b) that Creditor Party’s facility office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Creditor Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Creditor Party, such as a Tax Deduction, will not be treated as net
income received or receivable for this purpose.

 

6.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Creditor Party (in its
absolute discretion) determines that:

 

  6.4.1  a Tax Credit is attributable to that Tax Payment; and

 

  6.4.2  it has used and retained that Tax Credit,

the Creditor Party must pay an amount to the Obligor which that Creditor Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been made by the Obligor.

 

7. ACCOUNTS OF THE BANK

 

7.1 Issuing Bank to open accounts

The Issuing Bank will open and maintain on its books accounts showing the
amounts owing to each Bank from the Account Party and the other Obligors and the
amounts of all payments falling due and received by that Bank.

 

7.2 Evidence of obligations

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries from time to time made in the accounts opened and
maintained under this Clause 7 shall, in the absence of manifest error, be prima
facie evidence of the obligation of the Account Party to repay the Outstanding
Indebtedness, to pay interest thereon and to pay all other sums due hereunder.

 

18



--------------------------------------------------------------------------------

8. APPLICATION OF MONEYS

 

8.1 Order of application

 

  8.1.1  Except as otherwise specifically provided in this Agreement or in any
other of the Finance Documents, all moneys received or recovered by any Bank
will, after discharging the cost (if any) incurred in collecting such moneys, be
applied as follows:

 

FIRST:    in or towards payment of all moneys expended or liabilities incurred
by the Creditor Parties (or any of them) in respect of expenses, fees or charges
relating to the preparation, completion and registration (if any) of the Finance
Documents or in respect of the protection, maintenance or enforcement of any
security which they create; SECONDLY:    in or towards the satisfaction of any
amounts forming the balance of the Outstanding Indebtedness which are then due
and payable and are secured by an applicable Finance Document, whether by reason
of payment demanded or otherwise; THIRDLY:    in or towards the satisfaction of
any amounts forming the balance of the Outstanding Indebtedness which are then
due and payable, whether by reason of payment demanded or otherwise; FOURTHLY:
   at the Banks’ discretion, in retention on an interest bearing suspense
account of such amount as the Agent may consider appropriate to secure the
discharge of any part of the Outstanding Indebtedness not then due and payable,
and, upon the same becoming due and payable, in or towards the discharge thereof
in accordance with the foregoing provisions of this Clause 8.1; and FIFTHLY:   
the balance (if any) shall be paid to the Account Party or other person
entitled.

 

8.2 Waiver of right of appropriation

The Account Party hereby irrevocably waives any rights of appropriation to which
it may be entitled.

 

9. DEPOSIT ACCOUNT

 

9.1 Opening of Deposit Account

The Account Party shall establish and maintain with the Agent a Deposit Account.

The expression “Deposit Account” shall include each account whether designated
as such or not, opened by any relevant person at the request of the Agent with
the Agent or any Bank or with any branch, sub branch or subsidiary of the Agent
or any Bank, as well as any sub accounts to which funds in the said accounts may
be allocated from time to time for currency or deposit purposes.

 

19



--------------------------------------------------------------------------------

9.2 Obligations with respect to Deposit Account

The Account Party will, at the request of the Agent, do all such acts and things
and execute such documents as the Agent may require in order to create security
over any Deposit Account more effectively to secure the payment of the
Outstanding Indebtedness.

 

9.3 Security over Deposit Account and right to withhold

Notwithstanding anything to the contrary contained in this Agreement, so long as
the Account Party remains under any liability (whether actual or contingent) in
respect of the Outstanding Indebtedness, each Deposit Account shall be subject
to a continuing security in favour of the Security Trustee pursuant to an
Account Security Deed.

 

9.4 Appropriation after default

On or at any time after the happening of an Event of Default or a Potential
Event of Default which is continuing the Agent shall forthwith become entitled
at any time and without notice to the Account Party to appropriate to the extent
of the Outstanding Indebtedness all or any of the moneys standing to the credit
of the Deposit Account and apply the same in or towards the discharge of the
Outstanding Indebtedness in accordance with Clause 8.

 

9.5 Bank and other charges

All bank, exchange, telegraph and other charges in connection with the inward
and outward remittance of moneys to and from the Deposit Account shall be for
the account of the Account Party and the Agent shall be entitled, and is hereby
irrevocably and unconditionally authorised, to debit the amount of such charges
to the Deposit Account, as and when such charges are incurred.

 

9.6 Continuing obligations of Account Party

Nothing in this Clause 9 whether express or implied, shall relieve the Account
Party of its absolute and unconditional obligations as the case may be to
reimburse and indemnify the Issuing Bank (on behalf of the Banks) in accordance
with Clauses 4.3 and 4.4 and to pay interest on any relevant amounts and to pay
all other sums from time to time due, owing or payable hereunder and under any
of the other Finance Documents.

 

10. CONDITIONS PRECEDENT

 

10.1 Conditions to be satisfied

It shall be a condition of the effectiveness of each Application and the
issuance of any Letter of Credit that the following conditions precedent are
satisfied:

 

  10.1.1  the Issuing Bank has received a duly completed Application in respect
of that Letter of Credit;

 

  10.1.2  the Agent has received payment of the fees and expenses specified in
Clause 16 to the extent due and payable;

 

  10.1.3  the Agent (or its legal advisers) has received the documents and
evidence described in Schedule 2 and Clause 11.2, in form and substance
satisfactory to them;

 

20



--------------------------------------------------------------------------------

  10.1.4  the Agent is satisfied that:

 

  (a) the representations and warranties contained in Clause 12 are true and
correct at the Issuance Date of that Letter of Credit;

 

  (b) none of the circumstances specified in Clause 19 is subsisting; and

 

  (c) no Event of Default or Potential Event of Default has occurred or will
arise as a result of the issuance of that Letter of Credit.

 

10.2 Waiver of conditions precedent

If the Issuing Bank (on behalf of and, with the approval of, all the Banks) in
its absolute discretion issues any Letter of Credit notwithstanding that one or
more of the relevant conditions precedent specified above remains unsatisfied on
the Issuance Date of that Letter of Credit, then the Account Party shall procure
the satisfaction of such condition or conditions precedent within 14 days
thereafter or such longer period as the Agent may, in its absolute discretion,
agree in writing.

 

11. SECURITY

 

11.1 Account Party to provide security

As security for the payment of the Outstanding Indebtedness, the Account Party
shall execute in favour of and deliver to, and, as the case may be, procure that
there is executed in favour of and delivered to, the Security Trustee, in form
and substance satisfactory to the Agent, the Finance Documents set out in
Clauses 11.2 and 11.3 on or before (or, where applicable, promptly following)
the relevant dates or events specified in those Clauses, and (where appropriate)
shall deliver or procure that there are delivered to any necessary registrar
particulars for registration thereof in accordance with those Clauses.

 

11.2 Security to be provided before the first Application is made for the
issuing of a Letter of Credit

The following Finance Documents shall be executed and delivered and (where
appropriate) particulars for registration thereof delivered to any necessary
registrar on or before the date on which the first Application for the issuing
of a Letter of Credit is made:

 

  11.2.1  the Fee Letter;

 

  11.2.2  the Max Capital Security Assignment; and

 

  11.2.3  the Max Capital Account Security Deed.

 

11.3 Security to be provided after Completion

As soon as practicable after Completion, the Account Party shall procure that
the following Finance Documents will be executed, delivered and (where
appropriate) particulars for registration thereof delivered to any necessary
registrar:

 

  11.3.1  the Imagine Security Assignment

 

  11.3.2  the Imagine Account Security Deed; and

 

  11.3.3  the Quota Share Assignments.

 

21



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES

 

12.1 Date of representations and warranties

Max Capital represents and warrants that the following matters are true at the
date of this Agreement and upon Substitution Imagine represents and warrants
that the following matters are true at the date of Substitution.

 

12.2 Existence, powers and compliance

The Account Party and Applicant:

 

  12.2.1  is a company duly incorporated with limited liability, validly
existing and in good standing under the laws of its country of incorporation;

 

  12.2.2  has full power to own its property and assets and to carry on its
business as it is now being conducted;

 

  12.2.3  subject to the operation and effect of the terms of any deeds of trust
pursuant to which its own assets are or may be deposited as FAL, has good and
marketable title to its property and assets; and

 

  12.2.4  has complied in all material respects with all statutory and other
requirements relative to its business.

 

12.3 Capacity and authorisation

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents are, so far as it is
aware and having made due enquiry, within the corporate powers of the Account
Party and those Obligors and have been duly authorised by all necessary
corporate actions and approvals.

 

12.4 No contravention of laws or contractual restrictions

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents does not and will
not:

 

  12.4.1  contravene in any material respect any law, regulation or contractual
restriction which does, or may, bind the Account Party or those Obligors or any
of their respective assets; or

 

  12.4.2  result in the creation or imposition of any Encumbrance (other than a
Permitted Encumbrance) on any of their respective assets in favour of any party
other than the Security Trustee.

 

12.5 No third party Encumbrances

At the time of execution of this Agreement and each of the other Finance
Documents, no third party will have any Encumbrance (other than a Permitted
Encumbrance) on any asset of the Account Party to which this Agreement or the
relevant Finance Document relates.

 

22



--------------------------------------------------------------------------------

12.6 Licences and approvals in force

All authorisations, approvals and consents necessary for the Account Party and
Applicant to enter into or perform its obligations under this Agreement and the
other Finance Documents have been obtained and are in full force and effect
(except for such authorisations, approvals and consents the failure to have or
obtain would not reasonably be expected to have a material adverse effect on the
ability of the Account Party and Applicant to perform its obligations
thereunder).

 

12.7 Validity and enforceability

When duly executed and delivered, and where applicable registered, each of this
Agreement and the other Finance Documents will:

 

  12.7.1  constitute the legal, valid and binding obligations of the parties
thereto (other than the Creditor Parties); and

 

  12.7.2  will create a perfected Security Interest with the required priority
in the assets and revenues intended to be covered thereby, enforceable against
the parties thereto (other than the Creditor Parties) in accordance with their
respective terms,

except insofar as enforcement may be limited by any applicable laws relating to
bankruptcy, insolvency, administration and similar laws affecting creditors’
rights generally.

 

12.8 No breach or default

The Account Party and Applicant is not:

 

  12.8.1  in material breach of any law, governmental directive, guideline or
policy statement, whether having the force of law or not; or

 

  12.8.2  in material default under any agreement to which it is party or by
which it may be bound.

 

12.9 No litigation current or pending

No litigation, arbitration, tax claim or administrative proceeding is (to the
knowledge of the Account Party) current, pending or threatened, which, if
adversely determined, would have a materially detrimental effect on (a) the
ability of the Account Party to perform its obligations under this Agreement or
(b) the financial condition, business assets or prospects of the Account Party.

 

12.10  Financial statements

Its most recent audited financial statements (consolidated, if appropriate) give
a true and fair view of its financial condition and operations during the
financial year save to the extent (if any) disclosed therein.

 

12.11  No default

No Event of Default or Potential Event of Default has occurred and is
continuing.

 

23



--------------------------------------------------------------------------------

12.12  Choice of law and jurisdiction

The choice of English law to govern this Agreement and the other Finance
Documents and the submission by the Account Party to the jurisdiction of the
English courts is valid and binding on it, and the Account Party is not entitled
to claim any immunity in relation to itself or its assets under any law or in
any jurisdiction in connection with any legal proceedings, set-off or
counterclaim relating to this Agreement or the other Finance Documents or in
connection with the enforcement of any judgment or order arising from such
proceedings.

 

12.13  Truth of financial and other information

The financial and other information supplied to the Agent by or on behalf of the
Account Party or any other Obligor in connection with the negotiation and the
preparation of this Agreement was true and accurate in all material respects as
of the date it was supplied and is not misleading in any respect.

 

12.14  No material adverse change in financial condition

There has been no material adverse change in the financial condition of any
Obligor since 30 June 2008.

 

12.15  No liability to deduction or withholding

Payments to be made by the Account Party under this Agreement and the other
Finance Documents may be made free and clear of and without deduction or
withholding for or on account of any taxes.

 

12.16  No filings or stamp taxes

Under the laws of its jurisdiction of incorporation in force at the date hereof,
it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in such jurisdiction or that any stamp,
documentary or similar tax be paid on or in relation thereto.

 

12.17  Pari passu obligations

The Account Party’s obligations under this Agreement and the other Finance
Documents will rank at least pari passu with all of its other unsecured and
unsubordinated obligations and liabilities from time to time outstanding other
than as preferred by any bankruptcy, insolvency, administration or similar laws
affecting creditors’ rights generally.

 

12.18  No commissions or rebates

There are no commissions, rebates, premiums or other payments by or to or for
the account of any Obligor, its shareholders or directors in connection with the
transactions contemplated by this Agreement, other than as disclosed to the
Agent in writing.

 

12.19  Insolvency

 

  12.19.1  No Obligor has admitted its inability to pay its debts or suspended
making payments on any of its debts.

 

  12.19.2  No Obligor, by reason of actual or anticipated financial
difficulties, has commenced, or intends to commence, negotiations with one or
more of its creditors with a view to rescheduling any of its Financial
Indebtedness.

 

  12.19.3  The aggregate value of the assets of the Group is not less than its
aggregate liabilities (taking into account contingent and prospective
liabilities).

 

24



--------------------------------------------------------------------------------

12.20  Money Laundering

The performance of the obligations of the Account Party under this Agreement and
under the other Finance Documents to which it is a party will be for its own
account and will not involve any breach by it of any law or regulatory measure
relating to money laundering as defined in Article 1 of the Directive 2005/60/EC
of the European Parliament and of the Council of the European Communities or any
equivalent law or regulatory measure in any other jurisdiction.

 

12.21  Continuing nature of representations and warranties

 

  12.21.1  Max Capital agrees that the representations given by it set out in
this Clause 12 shall be deemed to be repeated on the first Application Day and
on the first Issuance Date with reference to the facts and circumstances then
subsisting, as if made on such date.

 

  12.21.2  Imagine agrees that the representations given by it set out in this
Clause 12 shall be deemed to be repeated on each Application Day (other than the
first such day) and on each Issuance Date (other than the first such date) with
reference to the facts and circumstances then subsisting, as if made on such
date.

 

13. UNDERTAKINGS

 

13.1 Duration of undertakings

The Account Party shall comply with the undertakings contained in this Clause 13
which shall remain in force from the date of this Agreement to the end of the
Security Period.

 

13.2 General undertakings

The Account Party shall:

 

  13.2.1  perform and observe the several covenants and obligations imposed upon
it under the Finance Documents;

 

  13.2.2  inform the Agent promptly upon becoming aware of any litigation,
arbitration, tax claim or administrative proceeding instituted or threatened and
of any other occurrence of which it becomes aware which may materially adversely
affect:

 

  (a) its ability, or the ability of any other Obligor, to perform its
obligations under the Finance Documents;

 

  (b) the financial condition, business, assets or prospects of the Account
Party; or

 

  (c) the security constituted by the Finance Documents;

 

  13.2.3  maintain its corporate existence as a corporation duly organised,
validly existing and (if incorporated in a jurisdiction other than the United
Kingdom) in good standing in its place of incorporation;

 

  13.2.4  obtain and maintain in force, and promptly furnish certified copies to
the Agent of, all licences, authorisations, approvals and consents, and do all
other acts and things, which may from time to time be necessary for the
continued due performance of its obligations under the Finance Documents or
which may be required for the validity, enforceability or admissibility in
evidence of the Finance Documents;

 

25



--------------------------------------------------------------------------------

  13.2.5  ensure that its obligations under the Finance Documents rank at least
pari passu with all its other present, future and/or contingent unsecured and
unsubordinated obligations from time to time outstanding save those which are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws;

 

  13.2.6  promptly after the happening of any Event of Default or Potential
Event of Default, notify the Agent of such event and of the steps (if any) which
are being taken to remedy it;

 

  13.2.7  pay all taxes, assessments and other governmental charges as they fall
due, except to the extent that it is contesting the same in good faith by
appropriate proceedings;

 

  13.2.8  keep proper books of account in respect of its business in accordance
with generally accepted accounting principles consistently applied and on
reasonable notice whenever so requested by the Agent (acting reasonably) make
the same available for inspection on a working day during business hours by or
on behalf of the Agent in confidence (on the basis specified in Clause 13.2.9 as
if the books of account concerned were information provided to the Agent);

 

  13.2.9  provide the Agent in confidence (on the basis that the Agent may
disclose the information to the Banks provided that at the time of such
disclosure the Agent informs the Banks that the information was provided on a
confidential basis and the Banks treat and hold such information for all
purposes as confidential) with such financial and other information concerning
itself and its affairs as the Agent or the Banks may from time to time
reasonably require (in addition to the matters referred to in Clause 14)
together with copies of any other financial reports that any of the Obligors are
required to prepare by Lloyd’s under Lloyd’s Rules or by any regulator or
governmental entity;

 

  13.2.10  (if the Agent in its reasonable opinion considers that the Account
Party’s financial position or prospects are deteriorating and the Agent so
requests), give independent auditors appointed to carry out a review of its
affairs at the cost (if no Event of Default is continuing) of the Agent all
reasonable assistance in that regard;

 

  13.2.11  not more than twice each year, within 30 days after each Coming Into
Line Date, and at such other times as the Agent may request, provide the Agent
with a certificate signed by its chief financial officer or chief executive
officer confirming (a) that it is, as at the date of such certificate, in
compliance with its obligations under the Finance Documents and that, so far as
it is aware, no Event of Default has occurred, or, if any has occurred, none is
continuing and (b) that the Managing Agent has adhered in all material respects
to Lloyd’s requirements with regard to the investment of syndicate funds; and

 

  13.2.12  promptly provide, at the request of the Agent, any information
reasonably requested by the Agent or any of the Banks pursuant to any anti-money
laundering legislation, regulation, procedures applicable to it from time to
time so as to ensure compliance by any Bank, its employees, officers and
directors with any such anti-money laundering legislation, regulation or
procedures.

 

26



--------------------------------------------------------------------------------

13.3 Disposals

 

  13.3.1  Except as provided below, no member of the Imagine Group may without
the prior consent of the Agent (not to be unreasonably withheld), either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets.

 

  13.3.2  Clause 13.3.1 does not apply to any disposal:

 

  (a) of receivables by way of sale or assignment;

 

  (b) approved by the Majority Banks; or

 

  (c) where the higher of the market value and consideration receivable (when
aggregated with the higher of the market value and consideration for any other
disposal not allowed under the preceding subparagraphs) does not exceed, in
aggregate, £3,000,000 or its equivalent in any financial year of the Imagine
Group.

 

13.4 Financial Indebtedness

 

  13.4.1  Except as provided below, no member of the Imagine Group may incur any
Financial Indebtedness.

 

  13.4.2  Clause 13.4.1 does not apply to:

 

  (a) any Financial Indebtedness incurred under the Finance Documents;

 

  (b) Financial Indebtedness outstanding on the date of this Agreement and
advised to the Agent and renewals, refinancing and extensions thereof; provided
that after giving effect to any such renewal, refinancing or extension no breach
of Clause 14.1.4 or Clause 14.1.5 shall exist or shall result therefrom and
there shall be no increase in the principal amount of such refinanced, renewed
or extended Financial Indebtedness except as provided in the agreement under
which it arises as in force at the date of this Agreement;

 

  (c) Financial Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring any fixed asset (including through
capital leases), in an aggregate principal amount at any time outstanding not
greater than £2,000,000;

 

  (d) unsecured intercompany Financial Indebtedness arising from loans made by
(i) one Obligor to the other, and (ii) any Subsidiary to any Obligor that shall
be subordinated in right of payment to the payment obligations under this
Agreement on terms and conditions satisfactory to the Agent;

 

  (e) Financial Indebtedness in connection with Hedging Obligations;

 

  (f) Financial Indebtedness in connection with accounts or claims payable
incurred in the ordinary course of business and not exceeding £9,000,000 in the
aggregate; or

 

  (g) Financial Indebtedness not otherwise permitted in this Clause 13.4 not to
exceed £10,000,000.

 

27



--------------------------------------------------------------------------------

13.5 Maintenance of Finance Documents

Promptly upon the request of the Agent, the Account Party shall execute,
acknowledge, deliver and record and do any and all such further acts and deeds
as the Agent may reasonably request from time to time in order to ensure that
the obligations of the Account Party under this Agreement are secured by a
perfected first fixed charge on the Deposit Account pursuant to an Account
Security Deed, the Investment Collateral pursuant to a Security Assignment and,
following execution of the Quota Share Agreements, valid assignments of the
Quota Share Agreements pursuant to the Quota Share Assignments.

 

13.6 Consent of Banks required

The Account Party shall not except with the prior written consent of the Agent
(acting with the consent of all the Banks):

 

  13.6.1  except in the ordinary course of business as a corporate member of
Lloyd’s (which shall be deemed to include entering into and performing
obligations under any member-level contract of reinsurance between the Account
Party and any reinsurer), convey, assign, transfer, sell or otherwise dispose of
or deal with any of its real or personal property, assets or rights, whether
present or future;

 

  13.6.2  create or permit to exist any Encumbrance over any Deposit Account,
any Collateral Account or the Quota Share Agreements except pursuant to the
Finance Documents or, following Substitution, create or permit to exist any
Encumbrance (other than a Permitted Encumbrance) over any other part of its
undertaking, property, assets or rights, whether present or future (provided
that where any such Encumbrance arises in the ordinary course of business, the
Account Party shall promptly discharge the same);

 

  13.6.3  consolidate, amalgamate or merge with any other entity;

 

  13.6.4  cease carrying on the business it carries on at the date of this
Agreement; or

 

  13.6.5  alter any of the provisions of its articles of incorporation or
byelaws or other constitutional documents which, in each case, would have a
material adverse effect on the ability of the Account Party to perform any of
its obligations under this Agreement or the Finance Documents.

 

13.7 Underwriting Standards and Investment Guidelines

The Account Party shall procure that the Managing Agent adheres in all material
respects to Lloyd’s requirements with regard to the investment of syndicate
funds.

 

13.8 Additional Collateral

Following the occurrence of an Event of Default which is continuing, the Account
Party shall, at the request of the Agent, immediately provide (or procure the
provision of) such additional collateral, as the Agent shall request, with the
intent that the contingent obligations of the Banks under any Letter of Credit
shall be fully collateralised and secured to the satisfaction of the Agent.

 

28



--------------------------------------------------------------------------------

13.9 Collateral Cover

If:

 

  13.9.1  the financial strength rating of Max Bermuda from AM Best is less than
B++, the Account Party must provide collateral cover (or ensure that collateral
cover is provided) in the form of Investment Collateral or Cash Collateral and
in an amount equal to the face value of each issued Letter of Credit, such
collateral cover to be provided within 2 Banking Days of the date on which the
relevant financial strength rating becomes less than B++; or

 

  13.9.2  any Obligor reports on its solvency statements prepared by Lloyd’s a
solvency deficit in its individual open year of account and the applicable
amount is not funded directly at Lloyd’s by depositing cash or similar assets
into the relevant Corporate Member’s personal reserves by 30 June and
31 December of the corresponding calendar year, the Account Party must provide
collateral cover (or ensure that collateral cover is provided) in the form of
Investment Collateral or Cash Collateral in an amount equal to the relevant
solvency deficit or residual solvency deficit if part funded, such collateral
cover to be provided within 2 Banking Days of 30 June and 31 December of the
corresponding calendar year;

 

  13.9.3  notice of termination of a Letter of Credit is served in accordance
with the provisions of Clause 3.11 all amounts payable under such Letter of
Credit shall be fully collateralised in the form of Investment Collateral or
Cash Collateral within 3 Banking Days following the 31 December of the
applicable last year of account except where the appropriate Corporate Member
does not provide any underwriting capacity to any Syndicate for the following
underwriting year of account, in which case, such collateralisation will only be
required from the date falling 18 months after 31 December of the last year of
account agreed to have been supported by the applicable Letter of Credit;

 

  13.9.4  the net loss to the Syndicate on any RDS would, without the prior
written consent of the Majority Banks (not to be unreasonably withheld of
delayed), exceed 20% of the Syndicate’s overall premium limit for the year of
account concerned then all amounts payable under each Letter of Credit shall be
fully collateralised in the form of Investment Collateral or Cash Collateral
within 3 Banking Days of the date on which the relevant net loss would exceed
the specified percentage or, if at any time Lloyd’s redefines any existing RDS
or prescribes any new RDS which in each case is applicable in respect of the
Syndicate, within 30 Banking Days of the date on which the relevant loss would
exceed the specified percentage;

 

  13.9.5  other than by the Imagine Quota Share Addendum, an Obligor makes or
permits to be made any amendment to either of the Quota Share Agreements that
shortens the term of the reinsurance thereunder or reduces the reinsurance
recoveries thereunder or changes the governing law or jurisdiction thereof or
makes or permits to be made any amendment to any Lloyd’s Security and Trust Deed
that reduces the sums payable thereunder (other than as required by Lloyd’s) in
either case without the prior written consent of the Agent (acting at the
direction of the Majority Banks), such consent not to be unreasonably withheld
and to be deemed to be granted if not expressly withheld within 20 Banking Days
of the request therefor, the Account Party must provide collateral cover in the
form of Investment Collateral or Cash Collateral in an amount equal to the face
value of each issued Letter of Credit, such collateral cover to be provided
within 15 Banking Days of the date of such amendment;

 

  13.9.6 (a)       it is or becomes unlawful for the Collateral Provider to
perform any of its material obligations under either Quota Share Agreement;

 

29



--------------------------------------------------------------------------------

  (b) either Quota Share Agreement is not effective in accordance with its terms
or is alleged by the Collateral Provider to be ineffective in accordance with
its terms for any reason;

 

  (c) the Collateral Provider repudiates or terminates either Quota Share
Agreement or evidences an intention to repudiate or terminate either Quota Share
Agreement other than as permitted in the Quota Share Assignment in respect of
that Quota Share Agreement;

 

  (d) the Collateral Provider fails to pay any amount of premium or fees due and
payable under the Quota Share Agreement to which it is party within any cure
period allowed thereunder or breaches any material term of its Quota Share
Agreement;

 

  (e) the Collateral Provider ceases, or threatens to cease, to carry on
business; or

 

  (f) the Collateral Provider does not provide the Agent with a copy of the Max
Quota Share Agreement in the form acceptable to the Agent acting reasonably,
certified by an officer of the Account Party, by the later of (i) the date
falling 3 Banking Days after the Coming Into Line Date in relation to Imagine
Corporate for the 2009 year of account and (ii) the date falling 15 Banking Days
after Completion;

the Account Party must provide collateral cover (or ensure that collateral cover
is provided) in the form of Investment Collateral or Cash Collateral in an
amount equal to the face value of each issued Letter of Credit, such collateral
cover to be provided within 15 Banking Days of the relevant event.

 

13.10  Option regarding collateralisation

Whenever the Account Party is required to provide additional collateral pursuant
to this Clause 13 it shall have the option of providing some or all of the
amount that would otherwise be required by providing or procuring the provision
of FAL to Lloyd’s in that amount in reduction or replacement of Letters of
Credit then in issue.

 

14. FINANCIAL COVENANTS

 

14.1 Financial Covenants Definitions

 

  14.1.1  In this Clause 14:

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all warrants, rights or options to purchase any of the foregoing;

“Consolidated Net Income” means, for any period, for Max Bermuda and its
Subsidiaries on a consolidated basis, the net income of Max Bermuda and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period calculated in accordance with US GAAP;

“Fiscal Quarter” means any quarter of a Fiscal Year;

“Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December;

 

30



--------------------------------------------------------------------------------

“Intangible Assets” means, on a consolidated basis, the intangible assets of any
applicable party including goodwill and deferred acquisition costs;

“Tangible Net Worth” means on any date the consolidated shareholders’ equity of
any applicable party less Intangible Assets, in each case on that date;

“Total Debt” means, on any date, the aggregate principal amount (including any
interest, fees or other amounts added thereto) of all Financial Indebtedness of
the Group on that date, determined on a consolidated basis in accordance with
US GAAP, provided however, that Total Debt shall (a) not include any obligations
in respect of letters of credit which have not been drawn or have been drawn but
reimbursed by the person for whose account such letter of credit was issued and
(b) include only that portion of the Total Return Equity Swaps, including
notional value additions, which is treated as indebtedness by A.M. Best Company.
On the date of this Agreement, A.M. Best Company currently treats 0% of the
existing Total Return Equity Swap as indebtedness;

“Total Debt to Total Capitalization Ratio” means the ratio of (a) Total Debt to
(b) the sum of total Debt plus US GAAP Net Worth of the Guarantor;

“Total Return Equity Swap” means (a) the total return equity swap entered into
by Max Bermuda in connection with the common shares of Max Diversified
Strategies Ltd., (b) Financial Indebtedness of Max Bermuda secured by the common
shares of Max Diversified Strategies Ltd. which is incurred for the purpose of
acquiring assets which qualify to be held in trusts which secure Max Bermuda’s
obligations under reinsurance agreements and primary policies, and (c) any
substantially similar financial arrangement or transaction entered into by the
Group;

“Unencumbered Assets” means, on any date, the amount of the consolidated assets
of an applicable party less (a) Intangible Assets, (b) reserves, (c) assets
subject to any Security Interest and (d) assets held by Subsidiaries of the
applicable party, provided that for purposes of this definition, if the average
rating of the consolidated assets as adjusted pursuant to subsections
(a) through (d) shall be less than A+, the amount of the consolidated assets
shall be further reduced by excluding such assets as are necessary to increase
the average rating of the such adjusted consolidated assets to A+ or better;

“US GAAP Net Worth” means shareholders’ equity calculated in accordance with
US GAAP.

 

  14.1.2  US GAAP Net Worth of Max Bermuda

At all times during the Security Period, the US GAAP Net Worth of Max Bermuda
shall not be less than the sum of (a) the Minimum Net Worth, plus (b) an amount
equal to 50% of the Consolidated Net Income of Max Bermuda (with no deduction
for any consolidated net loss) in each Fiscal Quarter of the applicable Fiscal
Year, plus, commencing with the Fiscal Quarter ended December 31, 2008, (c) an
amount equal to 50% of the aggregate increases in shareholders’ equity of Max
Bermuda by reason of the issuance and sale of Capital Stock of Max Bermuda or
other capital contributions in each Fiscal Quarter of the applicable Fiscal
Year. The initial Minimum Net Worth shall be US$1,078,442,000. On the date that
financial statements are delivered pursuant to Clause 14.3.1, the Minimum Net
Worth will be recalculated to be the greater of (x) the required Minimum Net
Worth as of the first day of the previous Fiscal Year (without giving effect to
the increases referred to in the previous sentence) and (y) 65% of the US GAAP
Net Worth of Max Bermuda as of such Fiscal Year end.

 

31



--------------------------------------------------------------------------------

  14.1.3  Leverage Ratio

The Guarantor shall ensure that, at all times during the Security Period, the
Total Debt to Total Capitalization Ratio does not exceed 35%.

 

  14.1.4  Tangible Net Worth of Account Party

The Account Party shall, following Substitution, at all times during the
Security Period, ensure that its Tangible Net Worth shall not be less than the
unsecured portion (which means that part of a Letter of Credit not covered by
Cash Collateral or Investment Collateral less (a) in 2008 70% or (b) in 2009 and
thereafter the stated quota share percentage in the Max Quota Share Agreement of
the amount of Letters of Credit in issue) of Letters of Credit in issue under
this Agreement provided that this Clause 14.1.4 shall not apply if Clause 3.6.1
or Clause 3.6.2 applies.

 

  14.1.5  Letters of Credit Coverage

The unsecured portion of Letters of Credit issued under this Agreement (having
the meaning given in Clause 14.1.4) will at all times be covered by at least
115% of Unencumbered Assets of Imagine.

 

14.2 Interpretation

 

  14.2.1  Except as provided to the contrary in this Agreement, an accounting
term used in this Clause is to be construed in accordance with the principles
applied in connection with the financial statements supplied to the Agent by the
Account Party.

 

  14.2.2  Any amount in a currency other than Sterling is to be taken into
account at its Dollar equivalent calculated on the basis of:

 

  (a) the Agent’s spot rate of exchange for the purchase of the relevant
currency in the London foreign exchange market with Sterling at or about 11.00
a.m. on the day the relevant amount falls to be calculated; or

 

  (b) if the amount is to be calculated on the last day of a financial period of
an Obligor, the relevant rates of exchange used by that Obligor in, or in
connection with, its financial statements for that period.

 

  14.2.3  No item must be credited or deducted more than once in any calculation
under this Clause.

 

14.3 Financial and other information

The Account Party must provide the Agent (with sufficient copies for each Bank)
with:

 

  14.3.1  within 90 days of the end of each financial year of the Account Party,
the Guarantor and Max Bermuda (starting with the financial year ended
31 December 2008), certified copies of its consolidated profit and loss account
and balance sheet prepared in a form consistent with US GAAP consistently
applied and audited by an internationally recognised firm of independent
auditors licensed to practise in the jurisdiction of incorporation of the
company concerned;

 

32



--------------------------------------------------------------------------------

  14.3.2  the Franchise Performance Management Quarterly Monitoring Returns for
the Syndicate, as soon as they are available and in any event within 3 days of
them being delivered to Lloyds;

 

  14.3.3  on a quarterly basis, details of all letters of credit facilities
entered into by the Group and letters of credit issued under such facilities,
provided that such obligation may be satisfied by notification to the Agent of
the documents filed with the US Securities and Exchange Commission containing
such details;

 

  14.3.4  within 45 days from the end of the first three calendar quarters of
each year, quarterly financial statements of the Account Party, the Guarantor
and Max Bermuda;

 

  14.3.5  the annual solvency statements prepared by Lloyd’s for the corporate
members of the Syndicate, within 3 days of them being received from Lloyd’s;

 

  14.3.6 (a) a summary of the realistic disaster scenario calculations for each
relevant Syndicate, within 3 days of them being received from Lloyd’s by the
Account Party;

 

  (b) a summary of any material changes in the definition of Realistic Disaster
Scenario prescribed by Lloyd’s, together with a summary, in form and substance
satisfactory to the Agent of the impact of those changes on the covenant
referred to in Clause 13.9.4, within 30 days of the relevant member of the Group
receiving notification from Lloyd’s of that change;

 

  14.3.7  a Borrowing Base Certificate in respect of the last day of each
calendar month (or such other shorter period as the Agent may request), as soon
as it is available and within 10 days of the end of each calendar month; and

 

  14.3.8  such other financial reports as the Syndicate and/or the Account Party
may be required to provide to Lloyd’s or to any other regulator or government
authority from time to time.

 

14.4 Compliance Certificate

 

  14.4.1  The Account Party must supply to the Agent, together with the
quarterly financial statements and the consolidated profit and loss account and
balance sheet respectively referred to in Clauses 14.3.4 and 14.3.1, a
Compliance Certificate on a quarterly basis.

 

  14.4.2  A Compliance Certificate must be signed by a director of the Account
Party.

 

15. EVENTS OF DEFAULT

 

15.1 Defaults

There shall be an Event of Default if any one or more of the following happen:

 

  15.1.1  Non-payment

The Account Party or, as the case may be, any other Obligor either (a) fails to
make any payment due under any of the Finance Documents on its due date unless
such failure to pay

 

33



--------------------------------------------------------------------------------

is caused by technical difficulties within the banking system in relation to the
transmission of funds and payment is made within 5 Banking Days of such date,
or, in respect of moneys payable on demand (unless otherwise specifically
provided), within 5 Banking Days from the date of such demand or (b) fails to
comply with the provisions of Clause 13.9 strictly in accordance with its terms.

 

  15.1.2  Non-compliance

The Account Party or any other Obligor does not comply with any other term of
the Finance Documents to which it is party not already referred to in this
Clause, unless the non compliance:

 

  (a) is capable of remedy; and

 

  (b) is remedied within 20 Banking Days of the Agent giving notice to the
Account Party or such other Obligor.

 

  15.1.3  Representations

A representation or warranty made by or repeated by an Obligor in any Finance
Document is incorrect or misleading in any material respect when made or deemed
to be repeated.

 

  15.1.4  Unlawfulness and repudiation

 

  (a) It is or becomes unlawful for an Obligor to perform any of its obligations
under the Finance Documents.

 

  (b) Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.

 

  (c) An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

 

  (d) The Security Trustee shall fail to have:

 

  (i) following execution of an Account Security Deed and completion of any
registration in respect thereof, a perfected first fixed charge in respect of a
Deposit Account; or

 

  (ii) following execution of the Quota Share Assignments, a valid assignment by
way of security of each of the Quota Share Agreements (other than following
expiry or termination thereof in accordance with their terms or with the Finance
Documents).

 

  15.1.5  Cross-default

Any of the following occurs in respect of any Obligor:

 

  (a) any of its Financial Indebtedness is not paid when due (after the expiry
of any applicable grace period);

 

34



--------------------------------------------------------------------------------

  (b) any of its Financial Indebtedness:

 

  (i) becomes prematurely due and payable;

 

  (ii) is placed on demand; or

 

  (iii) is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand,

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or

 

  (c) any commitment for its Financial Indebtedness is cancelled or suspended as
a result of an event of default or any provision having a similar effect
(however described),

unless the aggregate amount of Financial Indebtedness falling within all or any
of Clause 15.1.5(a)-15.1.5(c) above is less than £10,000,000 (or its equivalent
in any other currency).

 

  15.1.6  Insolvency

Any of the following occurs in respect of any Obligor:

 

  (a) it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;

 

  (b) it admits its inability to pay its debts as they fall due;

 

  (c) it suspends making payments on any of its debts or announces an intention
to do so;

 

  (d) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any of
its indebtedness;

 

  (e) the value of its assets is less than its liabilities (taking into account
contingent and prospective liabilities); or

 

  (f) a moratorium is declared in respect of any of its indebtedness.

If a moratorium occurs in respect of any Obligor, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.

 

  15.1.7  Insolvency proceedings

 

  (a) Except as provided below, any of the following occurs in respect of any
Obligor:

 

  (i) any step is taken with a view to a moratorium or a composition, assignment
or similar arrangement with any of its creditors;

 

  (ii) a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for, its winding up, administration or
dissolution or any such resolution is passed;

 

  (iii) any person presents a petition, or files documents with a court or any
registrar, for its winding up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise);

 

35



--------------------------------------------------------------------------------

  (iv) any Security Interest is enforced over any of its assets;

 

  (v) an order for its winding up, administration or dissolution is made;

 

  (vi) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it and any of its assets;

 

  (vii) its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer; or

 

  (viii) any other analogous step or procedure is taken in any jurisdiction.

 

  15.1.8  Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affecting
any asset(s) of the Account Party or any other Obligor having an aggregate value
of at least £10,000,000 is not discharged or stayed within 30 days.

 

  15.1.9  Cessation of business

Any member of the Imagine Group ceases, or threatens to cease, to carry on
business except as a result of any disposal allowed under this Agreement.

 

  15.1.10  Illegality

It is or becomes illegal for the Account Party to make or maintain any of its
obligations under any Finance Document.

 

  15.1.11  Material adverse change

Any event or circumstance occurs which the Agent reasonably believes would have
a material adverse effect on the ability of the Account Party to perform its
obligations under this Agreement.

 

  15.1.12  Ownership

An Obligor (other than Max Capital) ceases to be a Subsidiary of the Guarantor.

 

15.2 Banks’ remedies

Upon the occurrence of an Event of Default and at any time thereafter whilst it
is continuing, without prejudice to any of the rights and remedies of any
Creditor Party under any of the other Finance Documents or otherwise, the Agent
may, and shall if so requested by the Majority Banks, take any one or more of
the following actions:

 

  15.2.1  by written notice to the Account Party declare the commitment of the
Issuing Bank to issue any Letter of Credit cancelled, whereupon such commitment
shall be cancelled;

 

  15.2.2  enter into any agreement or arrangement which the Banks shall think
fit for the cancellation, discharge, release, reduction, compromise and/or
return of any or all of the Letters of Credit then outstanding and/or any actual
or contingent obligation or liability thereunder; and

 

36



--------------------------------------------------------------------------------

  15.2.3  take steps to exercise the rights and remedies conferred upon the
Creditor Parties by this Agreement and the other Finance Documents and
exercisable on or after the occurrence of an Event of Default.

 

16. FEES, EXPENSES AND INDEMNITIES

 

16.1 L/C Commissions

 

  16.1.1  In respect of any Letter of Credit issued pursuant to this Agreement,
the Account Party shall pay to the Agent (for the benefit of the Banks) a
commission payable quarterly in arrears calculated as follows:

 

  (a) at a rate of 0.30% per annum on such part of such Letter of Credit as is
secured by either Investment Collateral or Cash Collateral; and

 

  (b) at a rate (the “Commission Rate”) which shall be calculated by the Agent
in accordance with Clause 16.1.2 on such part of such Letter of Credit as is not
secured by Investment Collateral or Cash Collateral;

and such commission shall be payable from the date of issue of such Letter of
Credit until the earlier of the date of final expiration of the Letter of Credit
or such date as the Letter of Credit is cancelled.

 

  16.1.2  Subject to the other provisions of this Clause, the Commission Rate
will be calculated by reference to the table below:

 

S&P or Moody’s Senior Unsecured

Credit Rating of Max Capital

   Commission Rate
(per cent. per annum)

> A-/A3

   0.70

BBB+/Baal

   0.80

BBB/Baa2

   0.85

BBB-/Baa3

   0.95

< BBB-/Baa3

   1.10

If there is a split rating (by one rating-level), the higher rating will apply;
in the case of a multiple split rating (by more than one rating-level), the
rating that is one level lower than the higher rating will apply; if there is
only one rating, the rating one level lower than such rating will apply; and if
there is no rating, the lowest rating set forth above will apply.

 

  16.1.3  The Account Party must, as soon as practicable, notify the Agent of
any publication or announcement by S&P or Moody’s of a change in the financial
strength rating of the Guarantor.

 

  16.1.4  Any change in the Commission Rate will, subject to Clause 16.1.5,
apply on the Banking Day following publication or announcement of a change in
rating.

 

37



--------------------------------------------------------------------------------

  16.1.5  For so long as an Event of Default is continuing, the Commission Rate
will be the highest applicable rate, being 1.10% per annum.

 

  16.1.6  The Commission Rate shall be calculated on the basis of actual days
elapsed and a 365 day year.

 

16.2 Fees

 

  16.2.1  The Account Party shall also pay to the Agent (for the benefit of the
Banks) the fees specified in the Fee Letters.

 

  16.2.2  Each such fee shall be deemed earned once it becomes due as provided
above, and, once paid, shall not be returnable in whole or in part in any
circumstances.

 

  16.2.3  The Applicant must also pay to the Agent (for the benefit of each
Bank) a commitment fee computed at the rate of 0.20% per annum on the undrawn,
uncancelled amount of each Bank’s Commitment. Accrued commitment fee is payable
quarterly in arrears. Accrued commitment fee is also payable to the Agent (for
the benefit of the Banks) on the date the Commitments of the Banks are cancelled
in full.

 

16.3 Indemnity against costs

The Account Party shall pay to the Creditor Parties on demand, and the Account
Party shall indemnify and keep the Creditor Parties indemnified against, all
costs, charges, expenses, claims, liabilities, losses, duties and fees
(including, but not limited to, legal fees properly incurred and expenses on a
full indemnity basis) and taxes thereon suffered or incurred by the Creditor
Parties:

 

  16.3.1  in the negotiation, preparation, printing, execution and registration
of this Agreement and the other Finance Documents (subject to such overall limit
as may be separately agreed by the parties);

 

  16.3.2  in the enforcement or preservation or the attempted enforcement or
preservation of any of the Creditor Parties’ rights and powers under this
Agreement and the other Finance Documents or of the security constituted by the
Finance Documents; and

 

  16.3.3  in connection with any actual or proposed amendment of or supplement
to this Agreement or any other of the Finance Documents, or with any request of
the Agent to grant any consent or waiver in respect of any provision of this
Agreement or any other of the Finance Documents, whether or not the same is
given.

 

16.4 Stamp duties

The Account Party shall pay any and all stamp, documentary, registration and
like taxes or charges imposed by governmental authorities in relation to this
Agreement and the other Finance Documents, and the Account Party shall indemnify
the Creditor Parties against any and all liabilities with respect to, or
resulting from, delay or omission on the part of the Account Party to pay such
taxes or charges.

 

38



--------------------------------------------------------------------------------

16.5 General indemnities

The Account Party shall pay to each Creditor Party on demand, and shall
indemnify each Bank against any losses, expenses or liabilities (as to the
amount of which such Creditor Party’s certificate shall, in the absence of
manifest error, be conclusive evidence) suffered or incurred by such Creditor
Party in connection with or as a result of:

 

  16.5.1  any Letter of Credit which the Issuing Bank (on behalf of the Banks)
has agreed to issue or make, not being issued or made or being cancelled by
reason of the operation of any one or more of the provisions of this Agreement,
other than as a result of a default by such Bank;

 

  16.5.2  any default in payment by the Account Party of any sum due under the
Finance Documents on its due date; or

 

  16.5.3  the occurrence or continuance of an Event of Default and/or a
Potential Event of Default.

 

16.6 Currency indemnity

The following shall apply if any amount is received or recovered by any Creditor
Party in respect of any moneys or liabilities due, owing or incurred by the
Account Party to such Creditor Party (whether as a result of any judgment or
order of any court or in the bankruptcy, administration, reorganisation,
liquidation or dissolution of the Account Party or by way of damages for any
breach of any obligation to make any payment to such Creditor Party in a
currency (the “Currency of Payment”) other than Pounds Sterling in whatever
circumstances and for whatever reason:

 

  16.6.1  such receipt or recovery shall only constitute a discharge by the
Account Party to the extent of the amount in Pounds Sterling which such Creditor
Party is able or would have been able, on the date or dates of receipt by it of
such payment or payments in the Currency of Payment (or, in the case of any such
date which is not a Banking Day, on the next succeeding Banking Day), to
purchase Pounds Sterling in the foreign /exchange market of its choice with the
amount or amounts so received;

 

  16.6.2  if the amount of Pounds Sterling which such Creditor Party is so able
to purchase falls short of the amount originally due to such Bank, the Account
Party shall indemnify and hold such Creditor Party harmless against any loss or
damage arising as a result of such shortage by paying to such Bank that amount
in Pounds Sterling certified by such Creditor Party as necessary to so indemnify
and hold harmless such Creditor Party;

 

  16.6.3  this indemnity shall constitute a separate and independent obligation
from the other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such Creditor Party from time to time and shall continue
in full force and effect notwithstanding any judgment or order for a liquidated
sum or sums in respect of amounts due hereunder or under any such judgment or
order; and

 

  16.6.4  the certificate of such Creditor Party as to the amount of any such
loss or damage (which shall be deemed to constitute a loss suffered by such
Creditor Party) shall (save in case of manifest error) for all purposes be
conclusive and binding on the Account Party.

 

16.7 Survival of indemnities

The indemnities contained in the Finance Documents shall continue in full force
and effect after the full and final discharge of the Outstanding Indebtedness
with respect to matters arising prior to such discharge.

 

39



--------------------------------------------------------------------------------

17. GUARANTEE

 

17.1 In consideration of the Banks entering into this Agreement or otherwise
providing or continuing to make banking facilities available to the Account
Party, or granting time to the Account Party, the Guarantor (as from the date of
the Substitution Letter) hereby irrevocably and unconditionally:

 

  17.1.1  guarantees to the Security Trustee the due and punctual payment by the
Account Party of all the Outstanding Indebtedness; and

 

  17.1.2  undertakes as primary obligor and not as surety only that, if and
whenever the Account Party fails to pay on the due date any fees as part of the
Outstanding Indebtedness, the Guarantor shall pay, or cause to be paid by a
member of the Group, such sum on demand to the Security Trustee.

 

17.2 As a separate and independent stipulation, the Guarantor hereby irrevocably
and unconditionally agrees that, if any amounts hereby guaranteed are not
recoverable on the footing of a guarantee, whether by reason of any legal
limitation, disability or incapacity on or of the Account Party or any other
fact or circumstance, whether known to the Security Trustee or the Guarantor or
not, then such amounts shall nevertheless be recoverable from the Guarantor as
sole or principal debtor and shall be payable by the Guarantor on demand.

 

17.3 If the Guarantor fails to pay on the due date any sum (whether of
principal, interest or otherwise) due under this Guarantee, interest will
accrue, and become payable upon demand by the Security Trustee, upon the sum
unpaid from and including the date upon which it fell due at the Default Rate
for periods of such duration as the Security Trustee may determine from time to
time. For so long as the default continues such rate of interest shall be
recalculated on a similar basis at the end of each successive period so
determined by the Security Trustee. Any such interest which is not paid when due
shall be compounded at the end of each such period determined by the Security
Trustee for so long as it remains unpaid.

 

17.4 Continuing obligations

The obligations of the Guarantor are a continuing guarantee and will extend to
the ultimate balance of all sums payable by the Account Party under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.

 

17.5 Reinstatement

If any discharge of the Outstanding Indebtedness or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or to be
reinstated or otherwise without limitation, the liability of the Guarantor under
this Clause will continue or be reinstated as if the discharge or arrangement
had not occurred.

 

17.6 Waiver of defences

The obligations of the Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it).
This includes:

 

  17.6.1  any time or waiver granted to, or composition with, any person;

 

40



--------------------------------------------------------------------------------

  17.6.2  any release of any person under the terms of any composition or
arrangement;

 

  17.6.3  the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  17.6.4  any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  17.6.5  any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  17.6.6  any amendment (however fundamental) of a Finance Document or any other
document or security;

 

  17.6.7  any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security; or

 

  17.6.8  any insolvency or similar proceedings.

 

17.7 Immediate recourse

 

  17.7.1  The Guarantor waives any right it may have of first requiring the
Security Trustee to proceed against or enforce any other right or security or
claim payment from any person before claiming from the Guarantor under this
Clause.

 

  17.7.2  This waiver applies irrespective of any law or any provision of a
Finance Document to the contrary.

 

17.8 Appropriations

Until all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full, the Security Trustee may without affecting the
liability of the Guarantor under this Clause:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received; or

 

  (b) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise).

 

17.9 Non-competition

Unless:

 

  17.9.1  all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full; or

 

  17.9.2  the Agent otherwise directs.

the Guarantor will not after a claim has been made or by virtue of any payment
or performance by it under this Clause:

 

  (a) be subrogated to any rights, security or moneys held, received or
receivable by the Security Trustee;

 

41



--------------------------------------------------------------------------------

  (b) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of its liability under this Clause;
or

 

  (c) claim, rank, prove or vote as a creditor of its estate in competition with
the Security Trustee.

 

17.10 Additional Security

The rights of the Security Trustee under this Clause are in addition to and are
not in any way prejudiced by any other security now or subsequently held by it.

 

18. INCREASED COST

 

18.1 Causes of increased cost

This Clause 18 applies to any Bank (the “Affected Bank”) if as a result of
(a) the introduction of or any change in any applicable law, regulation or
official directive (whether or not having the force of law), or in the
interpretation thereof by any authority charged with the administration thereof
or by any court of competent jurisdiction, or (b) compliance with any directive,
request or requirement from any applicable governmental, fiscal or monetary
authority (whether or not having the force of law):

 

  18.1.1  there is any change in the basis of taxation (other than the basis of
taxation of the Affected Bank’s overall net income) of payments by the Account
Party to the Affected Bank;

 

  18.1.2  there is any change in the basis of taxation of payments by the
Affected Bank of principal or interest on, or otherwise in respect of, deposits
taken from third parties to enable the Affected Bank to issue any Letter of
Credit;

 

  18.1.3  any reserve, special deposit, cash ratio, liquidity or other
requirements are imposed, modified or deemed applicable against assets held by
or deposits in or for the account of, or loans by, the Affected Bank (including,
without limitation, any such requirements arising out of the implementation of
any regulations which may replace those set out in the statement of the Basle
Committee on Banking Regulations and Supervisory Practices dated July 1988 and
entitled “International Convergence of Capital Measurement and Capital
Structures”); or

 

  18.1.4  any other condition is imposed on the Affected Bank in respect of the
transactions contemplated by this Agreement or any other of the Finance
Documents,

and, as a result, the Affected Bank incurs an increased cost.

 

18.2 Types of increased cost

An increased cost is:

 

  18.2.1  any additional cost to the Affected Bank of issuing any Letter of
Credit or entering into this Agreement;

 

  18.2.2  any reduction in any amount payable or the effective return to the
Affected Bank under this Agreement; or

 

42



--------------------------------------------------------------------------------

  18.2.3  the amount of any payment made by the Affected Bank or the amount of
any interest or other return forgone by the Affected Bank calculated by
reference to any amount received or receivable by the Affected Bank from any
other person who is a party to this Agreement or any Finance Documents.

 

18.3 Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of any increased cost incurred by the Affected Bank.

 

18.4 Indemnification of Bank

The Account Party shall pay to the Affected Bank from time to time upon demand
such additional moneys as the Affected Bank shall specify to be necessary to
indemnify the Affected Bank for any increased cost.

 

18.5 No defence

It shall not be a defence to a claim by the Affected Bank under this Clause 18
that any increased cost could have been avoided by the Affected Bank. However,
each Creditor Party shall, in consultation with the Account Party, take all
reasonable steps to mitigate any circumstances which arise or would result in
any amount becoming payable under or pursuant to Clause 18, including, but not
limited to, its rights and obligations under the Finance Documents being moved
to an affiliate or another facility office.

 

18.6 Separate debt

Any amount due from the Account Party under this Clause 18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.

 

19. ILLEGALITY

 

19.1 Causes of illegality

This Clause 19 applies if the introduction of, or any change in, any applicable
law or regulation, or in the interpretation thereof by any authority charged
with the administration thereof or by any court of competent jurisdiction, makes
it unlawful for a Bank (the “Affected Bank”) to maintain or give effect to its
obligations under this Agreement.

 

19.2 Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of the occurrence of any of the circumstances described in Clause
19.1.

 

19.3 Mandatory prepayment

On so notifying the Account Party, the Affected Bank’s obligations under this
Agreement shall terminate at the end of the expiry of 30 Banking Days’ notice
(unless the circumstances necessitate termination forthwith) and the Account
Party shall provide cash cover to the Affected Bank for all amounts for which
the Affected Bank is actually or contingently liable under all Letters of Credit
then outstanding promptly on demand on such termination.

 

43



--------------------------------------------------------------------------------

19.4 Force majeure

No Bank will be liable for any failure on its part to issue any Letter of Credit
resulting, directly or indirectly, from any action, inaction or purported action
of any government or governmental agency or any strike, boycott or blockade or
any cause whatsoever outside its control.

 

20. THE AGENT

 

20.1 Appointment of Agent

Each Bank hereby irrevocably appoints and authorises the Agent to act as its
agent under this Agreement and the other Finance Documents.

 

20.2 Agent’s powers and discretions

The Agent shall have the powers and discretions:

 

  20.2.1  which are expressly delegated to the Agent by the terms of this
Agreement and the other Finance Documents;

 

  20.2.2  which the applicable Majority Banks consider appropriate and give to
the Agent (generally or in a particular case) with the Agent’s consent;

 

  20.2.3  which the Agent considers to be reasonably incidental to the discharge
and performance of any of its functions under this Agreement or any of the other
Finance Documents or otherwise appropriate in the context of those functions,
including the exercise of any powers given to it by the applicable Majority
Banks; and

 

  20.2.4  to instruct the Issuing Bank to issue Letters of Credit on behalf of
the Banks.

 

20.3 Agent is agent only

The relationship between the Agent and each Bank is that of agent and principal
only. Nothing in this Agreement or the other Finance Documents shall constitute
the Agent a trustee or fiduciary for any Bank or any other person and no action
taken by the Banks pursuant hereto or thereto shall be deemed to constitute the
Banks a partnership, association, joint venture or other entity.

 

20.4 Agent to have no responsibility to Account Party

In performing its functions and duties under this Agreement and the other
Finance Documents, the Agent shall act solely as agent of the Banks and does not
assume and shall not be deemed to have assumed any responsibility, liability or
obligation (whether fiduciary or otherwise) towards, or relationship of agency
or trust with or for, the Account Party or any other Obligor in any
circumstances whatsoever.

 

20.5 Matters within Agent’s authority

Subject to Clause 20.6 and the other provisions of this Agreement and the other
Finance Documents, the Agent is hereby irrevocably authorised by the Issuing
Bank and the Banks in their name and on their behalf (and shall, if so directed
by written notice from all of the Banks):

 

  20.5.1  to waive, modify, vary or otherwise amend or excuse performance of any
provisions of this Agreement or any of the other Finance Documents; and

 

44



--------------------------------------------------------------------------------

  20.5.2  to enforce or take or refrain from taking any other action or
proceedings with regard to this Agreement or any of the other Finance Documents,

 

20.6 Notification of proposed waivers and amendments

Except in cases where the Agent is of the opinion that the Banks would be
prejudiced by any delay in the Agent enforcing or taking action, in which event
the Agent may, but shall not be obliged to, enforce or take action without prior
notification to the Banks, the Agent shall be obliged to notify the Banks if it
proposes to waive, modify, vary or otherwise amend or excuse performance of any
provision of this Agreement or any of the other Finance Documents or to enforce
or take or refrain from taking any action under Clause 15.2 and the Agent shall
not be entitled to proceed with that proposal unless the applicable Majority
Banks shall give notice to the Agent agreeing to that proposal. The Agent shall
be entitled to cancel that proposal if written notice pursuant to this Clause
20.6 is not received within 5 days of the Banks being so notified by the Agent.

 

20.7 Agent to act in accordance with instructions of applicable Majority Banks

Subject to the provisions of this Agreement and the other Finance Documents, the
Agent agrees to act with respect to this Agreement and the other Finance
Documents in accordance with the written instructions of the applicable Majority
Banks. Any such instructions given by the applicable Majority Banks shall be
binding on all the Banks. In the absence of any such instructions, the Agent
shall not be obliged to act.

 

20.8 Agent not required to act

In no event shall the Agent be required to take any action which exposes, or is
likely to expose, the Agent to personal liability or which is contrary to the
provisions of:

 

  20.8.1  this Agreement or any of the other Finance Documents; or

 

  20.8.2  any law, regulation or directive.

 

20.9 Provision of copy documents to Banks

The Agent shall furnish each Bank with copies of:

 

  20.9.1  any documents received by it under Clause 10 (but the Agent shall not
be obliged to review or check the accuracy or completeness thereof); and

 

  20.9.2  if requested by any Bank, with copies of all documents received by the
Agent under Clause 10.

 

20.10 Provision of copy communications to Agent

Each Bank will, promptly after receipt or despatch thereof, forward to the Agent
a copy of any communication:

 

  20.10.1  sent by that Bank to the Account Party or any other Obligor; or

 

  20.10.2  received by that Bank from the Account Party or any other Obligor
and, in each case, relating to this Agreement or any of the Finance Documents.

 

45



--------------------------------------------------------------------------------

20.11 Distributions of sums received and deductions by Agent

The Agent shall (subject to Clause 5.2) distribute promptly to each Bank its due
proportion of all sums received by the Agent on behalf of the Banks under this
Agreement or any of the other Finance Documents, subject to the Agent’s right to
deduct and withhold from any such payment any amount which is then (or which
will, upon demand by the Agent, become) due and payable to the Agent from that
Bank.

 

20.12 Agent’s retention of fees and expenses

The Agent may retain for its own use and benefit (and shall not be liable to
account to any Bank for all or any part of) any sums received by it by way of
fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.

 

20.13 Waiver on instructions of Majority Banks

Subject to Clauses 20.6 and 20.14, the provisions of this Agreement and any of
the other Finance Documents may be waived, and (subject to the written agreement
of each of the other parties thereto, other than the Banks) varied or amended,
by the Agent acting on the written instructions of the applicable Majority
Banks, in each case evidenced by an instrument in writing, and any such waiver,
variation or amendment shall be binding upon all the Banks.

 

20.14 Consent of Agent and all Banks required

Nothing in Clause 20.13 shall authorise the effecting, without the prior written
consent of the Agent and all of the Banks, of:

 

  20.14.1  any change in the definitions of “Majority Banks”, “Finance
Documents” or “Letter of Credit”;

 

  20.14.2  any change in the date for, or alteration in the amount (or the basis
of determining the amount) of, any payment of principal, interest, fees or other
amounts payable under this Agreement;

 

  20.14.3  any change in a Bank’s Commitment;

 

  20.14.4  any extension of the Commitment Period;

 

  20.14.5  any change to Clauses 2, 3, 4, 6, 8, 9, 10, 11, 13, 14, 15, 16, 20,
24 or 30;

 

  20.14.6  the release of any of the security created by or pursuant to the
Finance Documents (or any of them); or

 

  20.14.7  any other matter in respect of which the terms of this Agreement or
any other of the Finance Documents expressly requires the agreement of all the
Banks.

 

20.15 Account Party’s reliance upon Agent

At all times throughout the Security Period the Account Party shall be entitled
to rely upon the advice of the Agent as to the giving of any approvals or
consents or the exercise of any discretions by the Banks or any other act of the
Banks as required by this Agreement and/or the other Finance Documents or any of
them.

 

46



--------------------------------------------------------------------------------

20.16 Consultation by Agent with Banks

The Agent shall, subject to Clause 20.6, at all times:

 

  20.16.1  consult with the Banks before giving any approvals or consents or
exercising any discretions or performing any other act which may be given or
exercised or performed by the Agent under this Agreement or any of the other
Finance Documents; and

 

  20.16.2  keep the Banks informed of each and every approval or consent given
and each exercise of any such discretion and each performance of any such other
act which the Agent may have performed on behalf of the Banks as required by
this Agreement or any of the other Finance Documents.

 

20.17 Consent of Agent required

Notwithstanding the provisions of Clause 20.13 and 20.14, no provision of this
Agreement or of any other of the Finance Documents which in any way relates to
the duties, functions, powers or responsibilities of the Agent may be amended,
waived or suspended without the prior consent of the Agent.

 

21. THE SECURITY TRUSTEE

 

21.1 Trust Property defined

In this Clause 21, “Trust Property” means:

 

  21.1.1  all rights, title and interests that may be mortgaged, charged,
pledged or assigned in favour of the Security Trustee under or by virtue of this
Agreement and the other Finance Documents;

 

  21.1.2  all rights granted to, or held or exercisable by, the Security Trustee
by virtue of this Agreement and the other Finance Documents;

 

  21.1.3  all moneys and other assets, which are received or recovered by or on
behalf of the Security Trustee under or by virtue of any of the foregoing
rights, including as a result of the enforcement or exercise of any such right;
and

 

  21.1.4  all moneys and other assets accrued in respect of or derived from any
of the foregoing.

 

21.2 Duties of Security Trustee

The Security Trustee shall:

 

  21.2.1  hold the Trust Property on trust for the Banks in accordance with
provisions of this Agreement and the other Finance Documents; and

 

  21.2.2  perform and exercise the rights and benefits vested in it and deal
with the Trust Property in accordance with the provisions of this Agreement and
the other Finance Documents.

 

47



--------------------------------------------------------------------------------

21.3 Security Trustee to have no responsibility to Account Party

The Security Trustee does not assume and shall not be deemed to have assumed any
responsibility, liability or obligation (whether fiduciary or otherwise)
towards, or relationship of agency or trust with or for, the Account Party or
any other Obligor in any circumstances whatsoever.

 

21.4 Security Trustee’s powers and discretions

The Security Trustee shall have the powers and discretions:

 

  21.4.1  which are expressly delegated to the Security Trustee by the terms of
this Agreement and the other Finance Documents;

 

  21.4.2  which the applicable Majority Banks consider appropriate and give to
the Security Trustee (generally or in a particular case) with the Security
Trustee’s consent;

 

  21.4.3  which the Security Trustee considers to be reasonably incidental and
conducive to the discharge and performance of any of its functions under this
Agreement or any of the other Finance Documents or otherwise appropriate in the
context of those functions, including the exercise of any powers given to it by
the applicable Majority Banks; and

 

  21.4.4  which are conferred on a trustee by the Trustee Act 1925 and any other
applicable law for the time being in force.

 

21.5 Security Trustee to act in accordance with instructions of applicable
Majority Banks

Subject to the provisions of the Agreement and the other Finance Documents, the
Security Trustee agrees to act with respect to this Agreement and the other
Finance Documents in accordance with the written instructions of the Agent, or,
if the Agent and the Security Trustee are the same person, the applicable
Majority Banks. Any such instructions given by the applicable Majority Banks
shall be binding on all the Banks. In the absence of any such instructions, the
Security Trustee shall not be obliged to act.

 

21.6 Security Trustee not required to act

In no event shall the Security Trustee be required to take any action which
exposes, or is likely to expose, the Security Trustee to personal liability or
which is contrary to the provisions of:

 

  21.6.1  this Agreement or any of the other Finance Documents; or

 

  21.6.2  any law, regulation or directive.

 

21.7 Provision of copy documents to Banks

The Security Trustee shall furnish the Agent, or, if the Agent and the Security
Trustee are the same person, each Bank, with copies of any documents received by
it under or in connection with this Agreement or any other Finance Documents
which it considers to be of material importance to the Banks.

 

48



--------------------------------------------------------------------------------

21.8 Transfer of moneys to Agent

The Security Trustee shall, except as expressly stated to the contrary in this
Agreement or any other Finance Document, transfer any moneys forming part of the
Trust Property to the Agent for application in accordance with the relevant
provisions of this Agreement and the other Finance Documents, subject to the
Security Trustee’s right to deduct and withhold from any such payment any amount
which is then (or which will, upon demand by the Security Trustee, become) due
and payable to it, or to any receiver or agent appointed by it, under the
Finance Documents.

 

21.9 Security Trustee’s retention of fees and expenses

The Security Trustee may retain for its own use and benefit (and shall not be
liable to account to any Bank for all or any part of) any sums received by it by
way of fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.

 

21.10  Release of security

At the end of the Security Period the Security Trustee shall release without any
recourse, warranty or covenants for title whatsoever, all security granted to it
pursuant to the Finance Documents then held by it, whereupon the Security
Trustee shall be discharged from all liabilities and obligations under this
Agreement and the other Finance Documents.

 

21.11  Perpetuity period

The perpetuity period applicable to the trusts created by this Clause 21 is 80
years from the date of this Agreement.

 

22. RETIREMENT OF A SERVICE BANK

 

22.1 Resignation of Service Bank

A Service Bank may at any time resign its appointment under this Agreement by
giving the Obligors and the other Banks not less than 30 days prior written
notice to that effect.

 

22.2 Appointment of successor by Majority Banks

After the giving by a Service Bank of a notice of termination the Majority Banks
may in writing appoint a successor.

 

22.3 Appointment by retiring Service Bank

If no such successor is appointed within the period specified in Clause 22.1,
the relevant Service Bank may appoint as its successor any reputable bank or
financial institution with an office in London.

 

22.4 Consequence of change of Service Bank

Upon the acceptance by a successor to a Service Bank of its appointment, which
acceptance shall be in such form as the Majority Banks shall approve:

 

  22.4.1  that successor shall become bound by all the obligations of that
Service Bank and become entitled to all the rights, privileges, powers,
authorities and discretions of that Service Bank under this Agreement and the
other Finance Documents;

 

  22.4.2  the obligations of that Service Bank under this Agreement and the
other Finance Documents shall terminate but without prejudice to any liabilities
which that Service Bank may have incurred prior to that termination;

 

49



--------------------------------------------------------------------------------

  22.4.3  that Service Bank shall be discharged from any further liability or
obligations under this Agreement and the other Finance Documents; and

 

  22.4.4  the provisions of this Agreement and the other Finance Documents shall
continue in effect for the benefit of that Service Bank in respect of any action
taken or omitted to be taken by it or any event occurring before the termination
of its obligations pursuant to this Clause 22.

 

23. LIMITS OF THE SERVICE BANKS’ OBLIGATIONS

 

23.1 No duty to enquire

Neither Service Bank shall be obliged to ascertain or enquire:

 

  23.1.1  either initially or on a continuing basis, as to the credit or
financial condition or affairs of the Account Party, any other Obligor or any
other person;

 

  23.1.2  as to the performance or observance by the Account Party or any other
Obligor of any of the terms and conditions of this Agreement or any of the other
Finance Documents or any other agreement; or

 

  23.1.3  whether any Event of Default or Potential Event of Default has
occurred, and until it shall have actual knowledge or express notice to the
contrary, the Agent shall be entitled to assume that no Event of Default or
Potential Event of Default has occurred.

 

23.2 Responsibilities excluded

Neither Service Bank and none of their respective officers, employees or agents
shall be responsible to any other Bank for:

 

  23.2.1  any failure or delay in performance, or breach by the Account Party of
their obligations under this Agreement or any of the other Finance Documents or
any other agreement or any failure or delay in performance, or breach by any of
the other Obligors, of their respective obligations under any of the Finance
Documents or any other agreement; or

 

  23.2.2  any recitals, statements, representations or warranties in, or for the
legality, validity, effectiveness, enforceability, admissibility in evidence or
sufficiency of, this Agreement or any of the other Finance Documents or any
other agreement; or

 

  23.2.3  the legality, validity, effectiveness or enforceability of any of the
security created, or purported to be created, pursuant to any of the Finance
Documents.

 

23.3 Limitation of liability

 

  23.3.1  Neither Service Bank and none of their respective officers, employees
or agents shall be liable for any loss, damage or expense suffered or incurred
by the Account Party or any Bank or any other person in consequence of any
action taken or omitted to be taken by it under this Agreement or any of the
other Finance Documents or in connection herewith or therewith unless caused by
its fraud, misconduct or negligence.

 

50



--------------------------------------------------------------------------------

  23.3.2  Without prejudice to the provisions of Clause 23.3.1, none of the
other parties to this Agreement shall take any proceedings against any officer,
employee or agent of a Service Bank in respect of any claim which it may have
against that Service Bank or in respect of any act or omission (including,
without limitation, misconduct or negligence) by that officer, employee or agent
in relation to this Agreement or any of the other Finance Documents.

 

23.4 Banks’ representations and undertakings

Each Bank:

 

  23.4.1  severally represents and warrants to the Service Banks that it has
made its own independent investigation of the financial condition and affairs of
the Account Party and the other Obligors in connection with the entry by that
Bank into this Agreement and in that respect has not relied on any information
provided to it by either Service Bank; and

 

  23.4.2  undertakes that it will continue to make its own independent appraisal
of the creditworthiness of the Account Party and the other Obligors and will not
rely on any information provided to it by either Service Bank.

 

23.5 Indemnification by Banks of Service Banks

The Banks agree (which agreement shall survive payment of all sums due under
this Agreement) to indemnify each Service Bank (to the extent not reimbursed by
the Account Party) rateably according to their respective Commitments from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against that
Service Bank:

 

  23.5.1  in performing its functions or duties under this Agreement or any of
the other Finance Documents; or

 

  23.5.2  in connection with any action taken or omitted to be taken by that
Service Bank in enforcing or preserving or attempting to enforce or preserve the
rights of the Banks under this Agreement or any of the other Finance Documents
or any other documents or security.

 

23.6 Service Banks’ rights

Each Service Bank may:

 

  23.6.1  engage and pay for the advice and services of any lawyers, accountants
or other experts whose advice or services may to that Service Bank seem
necessary or desirable and that Service Bank shall be entitled to rely on the
advice and opinions of such lawyers, accountants and other experts and shall not
be liable to any of the other parties hereto for any of the consequences of any
such reliance;

 

  23.6.2  perform all or any of its functions and duties hereunder or under the
Finance Documents through employees or agents or any office or branch of that
Service Bank from time to time selected by it and notified to the other parties
hereto;

 

  23.6.3  rely on any communication or document believed by it to be genuine and
correct and to have been communicated or signed by the person by whom it
purports to be communicated or signed and shall not be liable to any of the
other parties hereto for any of the consequences of such reliance; and

 

51



--------------------------------------------------------------------------------

  23.6.4  without liability to account, make loans to, accept deposits from and
generally engage in any kind of banking or trust business with the Account Party
or the other Obligors as though that Service Bank was not a Service Bank.

 

23.7 Service Banks as Banks

If it is also a Bank, each Service Bank shall have the same rights and powers
under this Agreement as any other Bank and may exercise those rights and powers
as though it were not a Service Bank.

 

24. SHARING OF PAYMENTS

 

24.1 Relevant circumstances

This Clause 24 applies if any Bank (the “Sharing Bank”) at any time receives or
recovers (whether by way of voluntary or involuntary payment, by virtue of the
exercise of its legal rights, including, but not limited to, the right of
set-off, counterclaim or otherwise howsoever) the whole or any part of any
amounts due to it from the Account Party under this Agreement or any of the
other Finance Documents otherwise than by distribution from the Agent in
accordance with the terms of this Agreement.

 

24.2 Payment by Sharing Bank to Agent

Subject to Clauses 24.3 and 24.4:

 

  24.2.1  the Sharing Bank shall forthwith pay to the Agent the full amount or
(as the case may be) an amount equal to the equivalent of the full amount so
received or recovered;

 

  24.2.2  as between the Account Party and the Sharing Bank, the Account Party
shall remain or again become indebted to such Sharing Bank under this Agreement
in the amount so paid as if it had not been received or recovered as aforesaid;
and

 

  24.2.3  the Agent shall treat the amount so paid as if it were a payment by
the Account Party on account of amounts due from the Account Party under this
Agreement or any of the other Finance Documents for distribution to the Sharing
Bank and such of the other Banks in the proportions in which the Sharing Bank
and the other Banks would have been entitled to receive such amount had it been
paid by the Account Party to the Agent hereunder or under such Finance
Documents.

 

24.3 Refund by Agent

Any payment and adjustment made pursuant to Clause 24.2 shall be subject to the
condition that, if the amount (or any part thereof) so paid by the Sharing Bank
to the Agent subsequently falls to be repaid by the Sharing Bank to the Account
Party or any other person, then each of the Banks which has received any part
thereof from the Agent shall repay the amount received by it to the Sharing
Bank, together with such amount (if any) as is necessary to reimburse the
Sharing Bank the appropriate portion of any interest it has been obliged to pay
when repaying such amount as aforesaid, and the relevant adjustments pursuant to
Clause 24.2 shall be cancelled.

 

52



--------------------------------------------------------------------------------

24.4 No sharing required

A Sharing Bank which has commenced or joined in an action or proceeding in any
court to recover sums due to it under this Agreement or any of the other Finance
Documents, and pursuant to a judgment obtained therein or a settlement or
compromise of that action or proceeding shall have received any amount, shall
not be required to share any proportion of that amount with a Bank which has the
legal right to, but does not, join in such action or proceeding or commence and
diligently prosecute a separate action or proceeding to enforce its rights under
this Agreement or any of the other Finance Documents in the same or another
court.

 

24.5 Matters notifiable

Each Bank shall promptly give notice to the Agent of:

 

  24.5.1  the institution by that Bank of a legal action or proceedings against
the Account Party under this Agreement or under any of the other Finance
Documents or in connection therewith as soon as practicable thereafter (and, in
any event, within 5 Banking Days); and

 

  24.5.2  the receipt or recovery by that Bank of any amount due and payable by
the Account Party under this Agreement or under any of the other Finance
Documents which is received or recovered otherwise than through the Agent.

Upon receipt of any such notice the Agent will as soon as practicable thereafter
notify the other Banks.

 

25. ASSIGNMENTS AND TRANSFERS

 

25.1 Successors and assigns

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

25.2 No assignment by Account Party

The Account Party may not assign or transfer all or any of its rights, benefits
or obligations under this Agreement or under any of the other Finance Documents
without the prior written consent of the Agent with the Majority Banks’
authority.

 

25.3 Transfer by Banks

Any Bank (the “Transferor Bank”) may, with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Account Party
transfer all or any of its rights and/or obligations in its capacity as a Bank
under this Agreement and under the other Finance Documents to another bank or
financial institution (the “Transferee Bank”). That transfer shall be effected
by the delivery by the Transferor Bank to the Agent of a Transfer Certificate
executed by the Transferor Bank and the Transferee Bank. Any such transfer shall
not be effective unless it is effected by a Transfer Certificate.

 

25.4 Signature of Transfer Certificate

The Agent shall as soon as practicable but not later than the 5th Banking Day
after receipt by it of a Transfer Certificate:

 

  25.4.1  sign the Transfer Certificate on behalf of the Obligors, itself and
each of the other Banks; and

 

53



--------------------------------------------------------------------------------

  25.4.2  give notice to the Obligors and the Banks of receipt, and attaching a
copy, duly signed by it, of that Transfer Certificate.

 

25.5 Authorisation of Agent to sign Transfer Certificate

The Account Party, each Bank and the Security Trustee irrevocably authorise the
Agent to sign any Transfer Certificate on its behalf.

 

25.6 Effective date of Transfer Certificate

A Transfer Certificate shall be effective on the later of:

 

  25.6.1  the date specified in that Transfer Certificate; and

 

  25.6.2  the date of receipt by the Obligors and the Banks of the notice given
by the Agent pursuant to Clause 25.4.2.

 

25.7 Effect of Transfer Certificate

A Transfer Certificate shall have effect in accordance with the following:

 

  25.7.1  to the extent that in that Transfer Certificate the Transferor Bank
seeks to transfer its rights and/or its obligations under this Agreement and the
other Finance Documents, each Obligor and the Transferor Bank shall each be
released from further obligations to the other under this Agreement and the
other Finance Documents and their respective rights against each other shall be
cancelled (such rights and obligations being referred to in this Clause 25.7 as
“discharged rights and obligations”);

 

  25.7.2  each Obligor, the Transferee Bank and the other Banks shall each
assume obligations towards each other and/or acquire rights against each other
which differ from the discharged rights and obligations only insofar as the
Transferee Bank has assumed and/or acquired the same in place of the Transferor
Bank;

 

  25.7.3  the Transferee Bank and the other Banks shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the Transferee Bank been an original party to this Agreement as
a Bank with the rights and/or obligations acquired or assumed by it as a result
of that transfer; and

 

  25.7.4  nothing in that Transfer Certificate shall operate to release the
Transferor Bank from any obligation of confidentiality to any Obligor under or
in connection with this Agreement or from any claim that any Obligor may have
against it in tort.

 

25.8 Transfer fee

The Transferee Bank shall pay to the Agent for its own account a transfer fee of
£2,000 on the date on which the transfer effected by the relevant Transfer
Certificate becomes effective.

 

25.9 Sub participation by Banks

Any Bank may at any time, sub-participate all or any of its rights and/or
obligations under this Agreement and the other Finance Documents.

 

54



--------------------------------------------------------------------------------

25.10 Disclosure of information

Any Bank may disclose in confidence (on the basis that such Bank may disclose
the information to any potential Transferee Bank, assignee or sub-participant,
or to any other party with whom it may propose to enter into contractual
relations in connection with this Agreement or any other of the Finance
Documents, provided that at the time of such disclosure the Agent informs the
Banks that the information was provided on a confidential basis and the Banks
treat and hold such information for all purposes as confidential) to any
potential Transferee Bank, assignee or sub-participant, or to any other party
with whom it may propose to enter into contractual relations in connection with
this Agreement or any other of the Finance Documents, such information about the
Account Party and the other Obligors and their respective businesses, assets or
financial condition as that Bank shall consider appropriate.

 

25.11 Change of lending office

Any Bank may at any time and from time to time change its lending office by
giving notice to the Agent and that change shall be effective on the later of:

 

  25.11.1  the date specified in that notice; and

 

  25.11.2  the date of receipt by the Agent of that notice from that Bank.

The Agent shall promptly notify the Obligors and the other Banks of any notice
received by it pursuant to this Clause 25.11.

 

25.12 Delegation

Any Bank may at any time and from to time to time delegate any one or more of
its rights, powers and/or obligations under this Agreement and the other Finance
Documents to any person provided that the delegating Bank informs the delegate
that all information provided by the delegating Bank to the delegate in
connection with such delegation was provided to the delegating Bank on a
confidential basis and the delegate treats and holds such information for all
purposes as confidential).

 

25.13 Further assurance

The Account Party undertakes to do or to procure all such acts and things and to
sign, execute and deliver or procure the signing, execution and delivery of all
such instruments and documents as the Agent may reasonably require for the
purpose of perfecting any such permitted assignment, transfer,
sub-participation, change or delegation as aforesaid.

 

25.14 Register

The Agent shall keep a register of all the Banks for the time being with details
of their respective Commitments and lending offices and shall provide any other
party to this Agreement (at that party’s expense) with a copy of the register on
request.

 

55



--------------------------------------------------------------------------------

26. SET-OFF

 

26.1 Set-off

The Account Party authorises each Bank without prejudice to any of that Bank’s
rights at law in equity or otherwise, at any time and without notice to the
Account Party:

 

  26.1.1  to combine and/or consolidate all or any accounts (whether current,
deposit, loan or of any other nature whatsoever, whether subject to notice or
not and in whatever currency) of the Account Party with any branch of that Bank;

 

  26.1.2  to apply any credit balance (whether or not then due) on any such
account or accounts of the Account Party in or towards satisfaction of any sum
due and payable by the Account Party but not paid to that Bank under this
Agreement and/or any of the Finance Documents; and

 

  26.1.3  to do in the name of the Account Party and/or that Bank all such acts
and execute all such documents as may be necessary or expedient to effect such
application.

 

26.2 Purchase of other currencies

For all or any of the above purposes, each Bank is authorised to purchase with
the moneys standing to the credit of such account or accounts any such other
currency or currencies as may be necessary to effect such application. A Bank
shall not be obliged to exercise any right given to it by this Clause 26.

 

27. MISCELLANEOUS

 

27.1 Time of essence

Time is of the essence as regards every obligation of the Account Party under
this Agreement and the other Finance Documents, but no delay or omission by any
Bank to exercise any right, power or remedy vested in it under this Agreement or
any other of the Finance Documents or by law shall impair such right, power or
remedy, or be construed as a waiver of, or as an acquiescence in, any default by
the Account Party.

 

27.2 No waiver

If any Bank on any occasion agrees to waive any such right, power or remedy,
such waiver shall not in any way preclude or impair any further exercise thereof
or the exercise of any other right, power or remedy.

 

27.3 Waivers to be in writing

Any waiver by any Bank of any provision of this Agreement or any other of the
Finance Documents, and any consent or approval given by any Bank, shall only be
effective if given in writing and then only strictly for the purpose and upon
the terms for which it is given.

 

27.4 Amendments to be in writing

Neither this Agreement nor any of the other Finance Documents may be amended or
varied orally but only by an instrument signed by the applicable Majority Banks
or all the Banks (as may be applicable) or, as the case may be, the Agent and/or
the Security Trustee on behalf of the applicable Majority Banks or all the Banks
(as may be applicable), and each of the other parties thereto.

 

56



--------------------------------------------------------------------------------

27.5 Remedies cumulative

The rights, powers and remedies of the Banks contained in this Agreement and the
other Finance Documents are cumulative and not exclusive of each other nor of
any other rights, powers or remedies conferred by law, and may be exercised from
time to time and as often as the Banks may think fit.

 

27.6 Severability

If at any time one or more of the provisions of this Agreement or any other of
the Finance Documents is or becomes invalid, illegal or unenforceable in any
respect under any law by which it may be governed or affected, the validity,
legality and enforceability of the remaining provisions shall not be in any way
affected or impaired as a result.

 

27.7 Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute but one and the same
instrument.

 

27.8 Conclusiveness of Bank’s certificates

The certificate or determination of a Bank of a rate or amount under this
Agreement and any other Finance Document is, in the absence of manifest error,
prima facie evidence of the matters to which it relates and is binding on the
Account Party.

 

27.9 Previous offers by the Banks superseded

This Agreement shall in all respects supersede the terms of any offer or
commitment with respect to the Facility made by or on behalf of the Banks to the
Account Party or its agents prior to the date of this Agreement (save for any
provision relating to payment of the Banks’ fees and expenses).

 

28. FURTHER ASSURANCE

The Account Party shall, upon demand, and at its own expense, sign, perfect, do,
execute and register all such further assurances, documents, acts and things as
the Agent may reasonably require for the purpose of more effectually
accomplishing or perfecting the transaction or security contemplated by this
Agreement.

 

29. NOTICES

 

29.1 Addresses

All notices (which expression includes any demand, request, consent or other
communication) to be given by one party to the others under this Agreement and
the other Finance Documents shall be in writing and (unless delivered
personally) shall be given by telefax or first class pre paid post (airmail if
sent internationally) and be addressed:

 

  29.1.1  in the case of the Agent, as follows:

London Wall

London EC2M 5TQ

Telefax No:         + 44 207 767 7507

Attn:                    Nick Marchant / Paul Meade

 

57



--------------------------------------------------------------------------------

  29.1.2  in the case of the Issuing Bank:

London Wall

London EC2M 5TQ

Telefax No:         + 44 207 767 7531

Attn:                    Nigel Burman / John Crosland

 

  29.1.3  in the case of the Security Trustee, as follows:

London Wall

London EC2M 5TQ

Telefax No:         + 44 207 767 7507

Attn:                    Nick Marchant / Paul Meade

 

  29.1.4  in the case of a Bank at the address set out beneath its name in
Schedule 1; and

 

  29.1.5  in the case of the Account Party, as follows:

Max House

2 Front Street

Hamilton, Bermuda HM11

Telefax No:         001 295 8899

Attn:                    Chief Financial Officer

with a copy to the Guarantor, as follows:

Max House

2 Front Street

Hamilton, Bermuda HM11

Telefax No:         001 295 8899

Attn:                    Chief Financial Officer

 

29.2 Changes of address

If any Bank or the Account Party wishes to change its or their address for
communication, the one shall give to the others not less than 5 Banking Days’
notice in writing of the change desired.

 

29.3 Deemed receipt of notices

Notices addressed as provided above shall be deemed to have been duly given when
despatched (in the case of telefax), when delivered (in the case of personal
delivery), 2 days after posting (in the case of letters sent within the same
country), or 5 days after posting (in the case of letters sent internationally
by overnight courier service only), provided that notices to the Agent or the
Security Trustee shall be effective only upon their actual receipt by the Agent
or the Security Trustee (as appropriate). In each of the above cases any notice
received on a non-working day or after business hours in the country of receipt
shall be deemed to be given on the next following working day in such country.

 

58



--------------------------------------------------------------------------------

29.4 English language

All notices and documents to be given or delivered pursuant to or otherwise in
relation to this Agreement and the other Finance Documents shall be in the
English language or be accompanied by a certified English translation.

 

30. APPLICABLE LAW AND JURISDICTION

 

30.1 Governing law

This Agreement shall be governed by and construed in accordance with English
law.

 

30.2 Submission to jurisdiction

Each of the Account Party and the Guarantor hereby irrevocably agrees for the
exclusive benefit of the Banks that the English courts shall have jurisdiction
in relation to any dispute and any suit, action or proceeding (referred to
together in this Clause 30 as “Proceedings”) which may arise out of or in
connection with this Agreement and/or any of the other Finance Documents, and
for such purposes irrevocably submits to the jurisdiction of such courts

 

30.3 Service of process

The Guarantor hereby irrevocably agrees:

 

  30.3.1  that, for the purpose of Proceedings in England, any legal process may
be served upon Sisec Limited of 21 Holborn Viaduct, London EC1A 2DY which is
hereby authorised to accept service on behalf of the Guarantor, which shall be
deemed to be good service on the Guarantor; and

 

  30.3.2  that throughout the Security Period it will maintain a duly appointed
process agent in England, duly notified to the Agent, and that failure by any
such process agent to give notice thereof to it shall not impair the validity of
such service or of a judgment or order based thereon.

 

30.4 Choice of forum

Nothing in this Clause 30 shall affect the right of any Bank to serve process in
any manner permitted by law or limit the right of any Bank to take Proceedings
against the Account Party or the Guarantor in any other court of competent
jurisdiction, nor shall the taking of Proceedings in one or more jurisdictions
preclude the taking of Proceedings by any Bank in any other jurisdiction,
whether concurrently or not.

Neither the Account Party nor the Guarantor shall commence any Proceedings in
any country other than England in relation to any matter arising out of or in
connection with this Agreement and/or any of the other Finance Documents.

 

59



--------------------------------------------------------------------------------

30.5 Forum convenience

Each of the Account Party and the Guarantor irrevocably waives any objection
which it may now or hereafter have on the grounds of inconvenient forum or
otherwise to Proceedings being brought in any such court as is referred to in
this Clause 30.

 

30.6 Consent

Each of the Account Party and the Guarantor consents generally in respect of any
Proceedings arising out of or in connection with this Agreement to the giving of
any relief or the issue of any process in connection with such Proceedings,
including without limitation, the making, enforcement or execution against any
property or assets whatsoever of any order or judgment which may be made or
given in such Proceedings.

 

30.7 Waiver of immunity

To the extent that the Account Party or the Guarantor may be entitled in any
jurisdiction to claim for itself or its property or assets immunity in respect
of their respective obligations under this Agreement from service of process,
jurisdiction, suit, judgment, execution, attachment (whether before judgment, in
aid of execution or otherwise) or legal process, or to the extent that in any
such jurisdiction there may be attributed to it or its property or assets such
immunity (whether or not claimed), both the Account Party and the Guarantor
irrevocably agree not to claim and irrevocably waive such immunity to the
fullest extent permitted by the laws of such jurisdiction.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

60



--------------------------------------------------------------------------------

SCHEDULE 1

BANKS AND COMMITMENTS

 

Bank

  

Lending Office

   Commitment
£

ING Bank N.V., London Branch

  

60 London Wall, London EC2M 5TQ

     90,000,000                 £ 90,000,000          

INITIAL CORPORATE MEMBERS

Imagine Corporate Capital 2 Limited

Imagine Corporate Capital 3 Limited

Imagine Corporate Capital 4 Limited

Imagine Corporate Capital 5 Limited

Imagine Corporate Capital 6 Limited

 

61



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE

The documents and evidence referred to in Clause 10.1.3 are as follows:

 

1. Certified copies of the memorandum and articles of incorporation or
equivalent constitutional documents of each Obligor.

 

2. A certificate of good standing for each Obligor (other than any Obligor whose
jurisdiction of incorporation is the United Kingdom) or other evidence that each
such Obligor is in good standing in its country of incorporation.

 

3. A certificate of incumbency of each Obligor, signed by the secretary or a
director of that Obligor stating its officers and directors.

 

4. Certified copies of resolutions duly passed by the directors of each Obligor
and, if appropriate and requested by the Agent, the shareholders of each Obligor
(other than the Guarantor) at separate meetings evidencing approval of the
transactions contemplated by this Agreement and the other Finance Documents and
authorising the execution of the same.

 

5. The original or a certified copy of any power of attorney issued by each
Obligor in favour of any person or persons executing this Agreement and the
other Finance Documents.

 

6. Certified copies of all licences, authorisations, approvals and consents
required in connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents.

 

7. A certificate of an authorised signatory of the Account Party confirming that
utilising the Total Commitments in full would not breach any limit binding on
the Account Party.

 

8. A certified copy of the Imagine Quota Share Agreement.

 

9. Certified copies of the audited consolidated financial statements for the
financial year ending on 31 December 2007 for the Guarantor and such financial
information as to each other Obligor as the Agent shall reasonably request.

 

10. The Finance Documents referred to in Clause 11.2 and all documents,
instruments, notices and acknowledgements thereto required under those Finance
Documents duly executed by the relevant Obligors.

 

11. Evidence that the Deposit Account has been duly opened by the Account Party
and that all board resolutions, mandates, signature cards and other documents or
evidence required in connection with the opening, maintenance and operation of
that account have been duly delivered to the Agent.

 

12. Such certificates and documents as each Bank may require to comply with the
money laundering prevention procedures then applicable to it.

 

13. Evidence that the agent of the Guarantor has accepted its appointment for
service of process in England.

 

14. Favourable opinions from the Agent’s legal advisers with respect to each
Obligor, and the overall transaction contemplated by this Agreement, in such
terms as the Agent may require.

 

62



--------------------------------------------------------------------------------

15. The Investment Collateral has been deposited in the Collateral Account with
the Custodian to the extent (if any) required under this Agreement.

 

16. Evidence as to the arrangements and timetable regarding Completion as the
Agent shall reasonably request.

 

17. A copy of each Lloyd’s Security and Trust Deed, duly executed by the Account
Party or a Corporate Member.

 

18. Evidence that all fees and expenses then due and payable from the Account
Party under this Agreement have been or will be paid by the first Issuance Date.

 

63



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF TRANSFER CERTIFICATE

TRANSFER CERTIFICATE

Banks are advised not to employ Transfer Certificates or otherwise to assign or
transfer interests in the Agreement without first ensuring that the transaction
complies with all applicable laws and regulations, including the Financial
Services and Markets Act 2000 and regulations made thereunder and similar
statutes which may be in force in other jurisdictions.

 

To:    [—] as agent on its own behalf and for and on behalf of the Account Party
and Banks defined in the Agreement referred to below: Attention:    [—]

 

1. This Transfer Certificate relates to a facility agreement (the “Facility
Agreement”) dated [—] 2008 and made between (1) Max Capital Group Ltd. as
initial Account Party (the “Account Party”) and Applicant, (2) Imagine Group
(UK) Limited as substitute Account Party and Applicant, (3) Max Capital Group
Ltd. as Guarantor, (4) the banks and financial institutions defined therein as
banks (the “Banks”), (5) ING Bank NV, London Branch as Agent, 6) ING Bank NV,
London Branch as Issuing Bank and (6) ING Bank NV, London Branch as Security
Trustee (as the same may from time to time be amended or varied).

 

2. Terms defined in the Facility Agreement shall, unless otherwise defined
herein, have the same meanings when used in this Transfer Certificate.

 

3. In this Certificate:

“Relevant Party” means each Obligor and each Bank;

“Transferor Bank” means [full name] of [lending office]; and

“Transferee Bank” means [full name] of [lending office].

 

4. The Transferor Bank as beneficial owner hereby transfers to the Transferee
Bank absolutely in accordance with Clause [—]. of the Facility Agreement all its
rights and benefit (present, future or contingent) under the Facility Agreement
and the other Finance Documents to the extent of [—] percent. ([—]%) of the
Transferor Bank’s Contribution outstanding, details of which are set out below:

 

Transferor Bank’s Contribution

 

Amount to be Transferred

     

 

5. By virtue of this Transfer Certificate and Clause [—]. of the Facility
Agreement the Transferor Bank is discharged [entirely from its Commitment][from
[—] per cent. of its Commitment].

 

64



--------------------------------------------------------------------------------

6. The Transferee Bank hereby requests the Agent and the Banks to accept the
executed copies of this Transfer Certificate as being delivered pursuant to and
for the purposes of Clause [—] of the Facility Agreement so as to take effect in
accordance with the terms thereof on [—].

 

7. The Transferee Bank:

 

7.1 confirms that it has received copies of the Facility Agreement and the other
Finance Documents together with such other documents and information as it has
required in connection with the transaction contemplated thereby;

 

7.2 confirms that it has not relied and will not hereafter rely on the
Transferor Bank, any other Bank, the Agent or the Security Trustee to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of the Facility Agreement, any of the other Finance
Documents or any such other documents or information;

 

7.3 agrees that it has not relied and will not rely on the Transferor Bank, any
other Bank, the Agent or the Security Trustee to assess or keep under review on
its behalf the financial condition, creditworthiness, condition, affairs, status
or nature of the Account Party or any other party to the Facility Agreement or
any of the other Finance Documents (save as otherwise expressly provided
therein);

 

7.4 warrants to the Transferee Bank and each Relevant Party that it has power
and authority to become a party to the Facility Agreement and has taken all
necessary action to authorise execution of this Transfer Certificate and to
obtain all necessary approvals and consents to the assumption of its obligations
under the Facility Agreement and the other Finance Documents;

 

7.5 if not already a Bank, appoints the Agent to act as its agent as provided in
the Facility Agreement and the other Finance Documents and agrees to be bound by
the terms thereof; and

 

7.6 confirms the accuracy of the administrative details set out in the Schedule
to this Transfer Certificate.

 

8. The Transferor Bank:

 

8.1 warrants to the Transferee Bank and each Relevant Party that it has full
power to enter into this Transfer Certificate and has taken all corporate action
necessary to authorise it to do so; and

 

8.2 undertakes with the Transferee Bank that it will, at its own expense,
execute any documents which the Transferee Bank reasonably requests for
perfecting in any relevant jurisdiction the Transferee Bank’s title under this
Transfer Certificate or for a similar purpose.

 

9. The Transferee Bank hereby undertakes with the Transferor Bank and each
Relevant Party that it will perform all those obligations which by the terms of
the Facility Agreement will be assumed by it after this Transfer Certificate
takes effect.

 

10. None of the Transferor Bank, any other Bank, the Agent or the Security
Trustee:

 

10.1 makes any representation or warranty nor assumes any responsibility with
respect to the legality, validity, effectiveness, adequacy or enforceability of
the Facility Agreement or any of the other Finance Documents or any other
document relating thereto;

 

65



--------------------------------------------------------------------------------

10.2 assumes any responsibility for the financial condition of the Account Party
or any other party to the Facility Agreement or any of the other Finance
Documents or any other document relating thereto or for the performance and
observance thereof by the Account Party or any such other party (save as
otherwise expressly provided therein) and any and all such conditions and
warranties, whether expressed or implied by law or otherwise, are hereby
excluded (except as aforesaid).

 

11. The Transferor Bank and the Transferee Bank undertake that they will on
demand fully indemnify the Agent and the Security Trustee in respect of any
claim, proceeding, liability or expense which relates to or results from this
Transfer Certificate or any matter connected with or arising out of it unless
caused by the Agent’s or Security Trustee’s gross negligence or wilful
misconduct, as the case may be.

 

12. The agreements and undertaking of the Transferee Bank in this Transfer
Certificate are given to and for the benefit of and made with each of the
Relevant Parties.

 

13. This Transfer Certificate shall be governed by, and construed in accordance
with, English law.

Transferor Bank

By:      [—]

Dated: [—]

Transferee Bank

By:      [—]

Dated: [—]

Agent (for and on behalf of itself and for every other Relevant Party)

By:      [—]

Dated: [—]

 

Note: The execution of this Transfer Certificate alone may not transfer a
proportionate share of the Transferor Bank’s interest in the security
constituted by the Finance Documents in the Transferor Bank’s or Transferee
Bank’s jurisdiction. It is the responsibility of each individual Bank to
ascertain whether any other documents are required to perfect a transfer of such
a share in the Transferor Bank’s interest in such security in any such
jurisdiction, and, if so, to seek appropriate advice and arrange for execution
of the same.

 

66



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF APPLICATION

 

To:    ING Bank N.V., London Branch as Issuing Bank From:        [—] Date:   
[—]

£90,000,000 Credit Agreement dated [•], 2008 (the Agreement)

 

1. We refer to the Agreement. This is an Application. This Application is
irrevocable.

 

2. We wish to arrange for a Letter of Credit to be issued under the Facility on
the following terms:

Issuance Date: [—]

Amount/currency: [—]

Beneficiary: The Society and Council of Lloyd’s

Term: [—]

 

3. Our delivery instructions are: [—]

 

4. We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Application is so satisfied.

 

5. We attach a copy of the proposed Letter of Credit.

 

By:      

[MAX CORPORATE CAPITAL LIMITED]/

[IMAGINE GROUP (UK) LIMITED]

 

67



--------------------------------------------------------------------------------

SCHEDULE 5

INVESTMENT COLLATERAL

 

     Advance Rate        Matching
Currency     Non-Matching
Currency  

Cash:

   100 %   90 %

US Dollar and/or Sterling Time Deposits, CDs and Money Market Deposits:

    

Time deposits, certificates of deposit and money market deposits of any OECD
incorporated bank with a rating of at least (i) AA- from S&P and (ii) Aa3
Moody’s and maturing within two years from the date of determination.

   100 %   90 %

US and/or UK Government Securities:

    

Securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof), or UK
Gilts, with maturities of:

    

less than five years from the date of determination

   98 %   88 %

more than five years from the date of determination

   95 %   85 %

US Dollar and/or Sterling Investment Grade Non-Convertible Corporate Bonds:

    

Non-convertible corporate bonds which are publicly traded on a nationally
recognised exchange, eligible to be settled by the Depository Trust Company and
rated at least A from S&P and A2 from Moody’s (subject to these bonds not
exceeding 15% of the total collateral pool)

   85 %   75 %

 

68



--------------------------------------------------------------------------------

SCHEDULE 6

COMPLIANCE CERTIFICATE

 

To:    ING Bank N.V., London Branch as Agent From:      [—] Date:   
[                                      ]

Credit Agreement dated [—] September 2008 (as amended) (the Agreement)

 

1. We refer to the Agreement. This is a Compliance Certificate.

 

2. We confirm that as at [relevant testing date]:

[financial covenants in facility agreements]

 

3. We set out below calculations establishing the figures in paragraph 2 above:

[—].

 

4. We confirm that no Event of Default is outstanding as at [relevant testing
date.

[—]

By:

By:

  

 

69



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF BORROWING BASE CERTIFICATE

[LETTERHEAD OF THE ACCOUNT PARTY]

To be provided to the addressee by no later than the 10 day of each month in
respect of the Investment Collateral of the Company as of the last day of the
immediately preceding month.

 

To: ING Bank N.V., London Branch

This Borrowing Base Certificate (the “Certificate”) is delivered pursuant to the
reporting requirements of Clause 14 (Financial and other information) of the
Letter of Credit Facility Agreement dated [•] 2008 (as amended) between, among
others, the Company and ING Bank N.V., London Branch as the facility agent (the
“Letter of Credit Facility Agreement”). Terms used in this Certificate shall
have the meaning provided in the Letter of Credit Facility Agreement unless
otherwise defined herein.

The Company represents and warrants that the following calculations determine
its Investment Collateral in accordance with the relevant definitions as set
forth in the Letter of Credit Facility Agreement and hereby certifies as
follows:

 

1. The Borrowing Base as of [insert date] comprises the following:

 

Investment Collateral
held in the Collateral
Account

 

Rating of Investment
Collateral (where
applicable

 

Amount/ Market Value

               

 

2. The aggregate amount of Investment Collateral held in the Collateral Account
of the Company on that date is [—].

 

2.1 [Financial Information relating to Financial Covenants.]

The Company hereby further represents and warrants that the Collateral Account
of the Company with the Custodian is being maintained in compliance with the
provisions of, and subject to the first priority perfected Security Interests in
favour of the Agent required by, the Finance Documents and that as of [insert
date], [the amount of collateral cover provided in relation to the Letters of
Credit issued and outstanding under the Facility was equal to or in excess of
the amount required to be provided under the Agreement].

 

70



--------------------------------------------------------------------------------

This Certificate is executed on [•] by a duly Authorised Officer of the Company.

 

Date:         [—]       By:             Name:         Title: [Authorised
Officer]       By:             Name:         Title: [Authorised Officer]

 

71



--------------------------------------------------------------------------------

SCHEDULE 8

ACCESSION LETTER

 

To: ING Bank N.V., London Branch

From: [—]

Dated: [—]

Dear Sirs

Facility Agreement dated [— ] September 2008 (the “Agreement”)

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning.

[Subsidiary] agrees to become an additional Account Party and to be bound by the
terms of the Agreement as an additional Account Party pursuant to Clause 3.10
(Additional Account Party) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

[Subsidiary’s] administrative details are as follows:

 

Address:    [—] Fax No:    [—] Attention:      [—]

This Accession Letter is governed by English law. This Accession Letter is
entered into by deed.

 

SIGNED for and on behalf    ) of [—]    ) by    )    ) its duly appointed    )
in the presence of:    )

 

72



--------------------------------------------------------------------------------

SCHEDULE 9

SUBSTITUTION LETTER

 

To: ING Bank N.V., London Branch

From: Max Capital Group Ltd.

Dated: [—]

Dear Sirs

Facility Agreement dated [•] September 2008 (the “Agreement”)

We refer to the Agreement. This is a Substitution Letter. Terms defined in the
Agreement have the same meaning in this Substitution Letter unless given a
different meaning.

We hereby confirm that Max Capital Group Ltd. has successfully completed the
acquisition of Imagine and is now the legal and beneficial owner of the entire
share capital of Imagine. [Documentation requirements]

In accordance with Clause 3.9 of the Agreement, we request that with effect on
and from [•], Imagine shall become the Account Party and Applicant and shall be
bound accordingly by the terms of the Agreement, and Max Capital shall cease to
be the Account Party and, instead, become the Guarantor of the obligations of
Imagine under the Agreement and the provisions of Clause 17 shall immediately
apply.

By virtue of this Substitution Letter Max Capital is released entirely from all
obligations to the Banks under the Agreement in its capacity as Account Party
and Imagine agrees that it will (as from the date of this Letter) immediately
assume (in place of Max Capital) all of the obligations as Account Party and
Applicant under the Agreement as if it were named as Account Party and Applicant
when the Agreement was executed.

Please sign the enclosed copy by way of acknowledgement of the foregoing.

This Substitution Letter is governed by English law. This Substitution Letter is
entered into by deed.

 

SIGNED for and on behalf    ) of [—]    ) by    )    ) its duly appointed    )
in the presence of:    )

 

SIGNED for and on behalf    ) of [—]    ) by    )    ) its duly appointed    )
in the presence of:    )

 

73



--------------------------------------------------------------------------------

We acknowledge the foregoing terms

 

SIGNED for and on behalf    ) of [—]    ) by    )    ) its duly appointed    )
in the presence of:    )

 

74



--------------------------------------------------------------------------------

ACCOUNT PARTY

 

SIGNED for and on behalf    ) of MAX CAPITAL    ) GROUP LTD.    ) by    )    )
its duly appointed    ) in the presence of:    )

APPLICANT

 

SIGNED for and on behalf    ) of MAX CAPITAL    ) GROUP LTD.    ) by    )    )
its duly appointed    ) in the presence of:    )

GUARANTOR

 

SIGNED for and on behalf    ) of MAX CAPITAL    ) GROUP LTD.    ) by    )    )
its duly appointed    ) in the presence of:    )

BANKS

 

SIGNED for and on behalf    ) of ING BANK N.V.,    ) LONDON BRANCH    ) by:    )
N.J. Marchant    ) I. Taylor    )

 

75



--------------------------------------------------------------------------------

AGENT

 

SIGNED for and on behalf    ) of ING BANK N.V.,    ) LONDON BRANCH    ) by    )
N.J. Marchant    ) I. Taylor    )

ISSUING BANK

 

SIGNED for and on behalf    ) of ING BANK N.V.,    ) LONDON BRANCH    ) by    )
N.J. Marchant    ) I. Taylor    )

SECURITY TRUSTEE

 

SIGNED for and on behalf    ) of ING BANK N.V.,    ) LONDON BRANCH    ) by    )
N.J. Marchant    ) I. Taylor    )

 

76